Exhibit 10.1
EXECUTION COPY





--------------------------------------------------------------------------------

Published CUSIP Numbers:
Deal CUSIP: 42784LAG2
Revolver CUSIP: 42784LAH0
U.S. $1,500,000,000
FIVE YEAR CREDIT AGREEMENT
Dated as of July 2, 2019
Among
THE HERSHEY COMPANY,
as Borrower,

and
THE INITIAL LENDERS NAMED HEREIN,
as Initial Lenders,
and
BANK OF AMERICA, N.A.,
as Administrative Agent,
and
JPMORGAN CHASE BANK, N.A.,
CITIBANK, N.A.
and
PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agents,
and
ROYAL BANK OF CANADA,
as Documentation Agent,
and
BOFA SECURITIES, INC.,
JPMORGAN CHASE BANK, N.A.,
CITIBANK, N.A.
PNC CAPITAL MARKETS LLC
and
RBC CAPITAL MARKETS1
as Joint Lead Arrangers and Joint Book Managers

--------------------------------------------------------------------------------

1 RBC Capital Markets is a marketing name for the capital markets activities of
Royal bank of Canada and its affiliates


    



--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01
Certain Defined Terms
1
SECTION 1.02
Computation of Time Periods
15
SECTION 1.03
Accounting Terms
15
SECTION 1.04
Divisions
15
SECTION 1.05
Interest Rates
15
 
 
 
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01
The Advances
15
SECTION 2.02
Making the Advances
16
SECTION 2.03
[Reserved]
17
SECTION 2.04
Fees
17
SECTION 2.05
Termination, Reduction or Increase of the Commitments
17
SECTION 2.06
Repayment of Advances
20
SECTION 2.07
Interest on Advances
20
SECTION 2.08
Interest Rate Determination
21
SECTION 2.09
Optional Conversion of Advances
23
SECTION 2.10
Optional Prepayments of Advances
23
SECTION 2.11
Increased Costs
24
SECTION 2.12
Illegality
25
SECTION 2.13
Payments and Computations
26
SECTION 2.14
Taxes
27
SECTION 2.15
Sharing of Payments, Etc.
30
SECTION 2.16
Use of Proceeds
30
SECTION 2.17
Mandatory Assignment by a Lender; Mitigation
30
SECTION 2.18
Evidence of Debt
31
SECTION 2.19
Extension of Termination Date
32
SECTION 2.20
Defaulting Lenders
34
 
 
 
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
SECTION 3.01
Conditions Precedent to Effectiveness of Section 2
35
SECTION 3.02
Initial Borrowing of Each Designated Subsidiary
37
SECTION 3.03
Conditions Precedent to Each Borrowing
37
SECTION 3.04
Determinations Under Section 3
38
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

2




ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01
Representations and Warranties of the Company
38
 
 
 
ARTICLE V
COVENANTS OF THE COMPANY
SECTION 5.01
Affirmative Covenants
40
SECTION 5.02
Negative Covenants
43
SECTION 5.03
Financial Covenant
45
 
 
 
ARTICLE VI
EVENTS OF DEFAULT
SECTION 6.01
Events of Default
45
 
 
 
ARTICLE VII
GUARANTY
SECTION 7.01
Guaranty
47
SECTION 7.02
Guaranty Absolute
47
SECTION 7.03
Waivers and Acknowledgments
48
SECTION 7.04
Subrogation
48
SECTION 7.05
Continuing Guaranty; Assignments Under the Credit Agreement
49
SECTION 7.06
No Stay
49
 
 
 
ARTICLE VIII
THE AGENT
SECTION 8.01
Authorization and Authority
50
SECTION 8.02
Rights as a Lender
50
SECTION 8.03
Exculpatory Provisions
50
SECTION 8.04
Reliance by Agent
51
SECTION 8.05
Delegation of Duties
51
SECTION 8.06
Resignation of Agent
51
SECTION 8.07
Non-Reliance on Agent and Other Lenders
52
SECTION 8.08
No Other Duties, Etc.
52
SECTION 8.09
Certain ERISA Matters
52
 
 
 
ARTICLE IX
MISCELLANEOUS
SECTION 9.01
Amendments, Etc.
54
SECTION 9.02
Notices, Etc. Notices Generally
55
SECTION 9.03
No Waiver; Remedies
56
SECTION 9.04
Costs and Expenses
57
SECTION 9.05
Right of Set-off
59
SECTION 9.06
Binding Effect
60





--------------------------------------------------------------------------------

3




SECTION 9.07
Assignments, Designations and Participations, Successors and Assigns Generally
60
SECTION 9.08
Designated Subsidiaries
63
SECTION 9.09
Confidentiality
64
SECTION 9.10
Governing Law
65
SECTION 9.11
Execution in Counterparts
65
SECTION 9.12
Jurisdiction, Etc.
65
SECTION 9.13
Patriot Act
66
SECTION 9.14
Survival of Representations and Warranties
66
SECTION 9.15
Severability
66
SECTION 9.16
No Advisory or Fiduciary Responsibility
66
SECTION 9.17
Waiver of Jury Trial
67
SECTION 9.18
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
67
SECTION 9.19
Electronic Execution of Assignments and Certain Other Document
68







--------------------------------------------------------------------------------








SCHEDULES
 
 
 
 
 
Schedule I
 
Commitments
 
 
 
Schedule 4.01(c)
 
Required Authorizations and Approvals
 
 
 
Schedule 10.02
 
Agent's Office; Certain Addresses for Notices
 
 
 
 
 
 
EXHIBITS
 
 
 
 
 
Exhibit A
 
Form of Promissory Note
 
 
 
Exhibit B
 
Form of Loan Notice
 
 
 
Exhibit C
 
Form of Assignment and Assumption
 
 
 
Exhibit D
 
Form of Assumption Agreement
 
 
 
Exhibit E
 
Form of Designation Letter
 
 
 
Exhibit F
 
Form of Acceptance by Process Agent
 
 
 
Exhibit G
 
Form of Opinion of General Counsel of the Company
 
 
 
Exhibit H
 
Form of Opinion of Counsel to a Designated Subsidiary
 
 
 
Exhibit I-1
 
Form of U.S. Tax Certificate (for Non-U.S. Banks that are not Partnerships)
 
 
 
Exhibit I-2
 
Form of U.S. Tax Certificate (for Non-U.S. Participants that are not
Partnerships
 
 
 
Exhibit I-3
 
Form of U.S. Tax Certificate (for Non-U.S. Participants that are Partnerships)
 
 
 
Exhibit I-4
 
Form of U.S. Tax Certificate (for Non-U.S. Banks that are Partnerships)







--------------------------------------------------------------------------------








FIVE YEAR CREDIT AGREEMENT
Dated as of July 2, 2019
THE HERSHEY COMPANY, a Delaware corporation (the “Company”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, BANK OF AMERICA, N.A. (“Bank of America”),
as administrative agent (or any successor thereto, the “Agent”) for the Lenders
(as hereinafter defined), JPMORGAN CHASE BANK, N.A., CITIBANK, N.A. and PNC
BANK, NATIONAL ASSOCIATION, as syndication agents, ROYAL BANK OF CANADA, as
documentation agent, BOFA SECURITIES, INC., JPMORGAN CHASE BANK, N.A., CITIBANK,
N.A. PNC CAPITAL MARKETS LLC and RBC CAPITAL MARKETS, as joint lead arrangers
and joint book managers (the “Arrangers”), agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advance” means an advance by a Lender to any Borrower as part of a Borrowing by
such Borrower and refers to a Base Rate Advance or a Eurodollar Rate Advance
(each of which shall be a “Type” of Advance).
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 9.02, or such other address or account as the Agent may from
time to time notify to the Company and the Lenders.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Affiliates from time to
time concerning or relating to bribery or corruption.




--------------------------------------------------------------------------------

2




“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Margin” means for Base Rate Advances, or for Eurodollar Rate
Advances, as of any date, a percentage per annum determined by reference to the
Level in effect on such date as set forth below:
Level
Applicable Margin for Eurodollar Rate Advances
Applicable Margin for Base Rate Advances
Level 1
0.410%
0.000%
Level 2
0.450%
0.000%
Level 3
0.575%
0.000%
Level 4
0.680%
0.000%
Level 5
0.795%
0.000%



“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Level in effect on such date as set forth below:
Level
Applicable
Percentage
Level 1
0.040%
Level 2
0.045%
Level 3
0.050%
Level 4
0.070%
Level 5
0.080%



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means any of BofA Securities, Inc., JPMorgan Chase Bank, N.A.,
Citibank, N.A., PNC Capital Markets LLC and RBC Capital Markets in its capacity
as joint lead arranger and joint book manager.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and, if required, accepted by the Agent, in
substantially the form of Exhibit C hereto.
“Assuming Lender” means an Eligible Assignee not previously a Lender that
becomes a Lender hereunder pursuant to Section 2.05(c) or 2.19(c).




--------------------------------------------------------------------------------

3




“Assumption Agreement” means an agreement in substantially the form of Exhibit D
hereto by which an Eligible Assignee agrees to become a Lender hereunder
pursuant to Section 2.05(c), agreeing to be bound by all obligations of a Lender
hereunder.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 2.08 hereof, then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.
“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrower” means the Company or any Designated Subsidiary, as the context
requires; and the Company with the Designated Subsidiaries, collectively, the
“Borrowers”.
“Borrower Materials” has the meaning specified in Section 5.01(h).
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advance, on which dealings are carried on in the
London interbank market.
“Change of Control” means a change in the voting power of Hershey Trust Company,
as trustee for the Milton Hershey School (the “Hershey Trust”), such that either
(A) (i) it no longer controls a majority of the voting power of the Company’s
Voting Stock and (ii) at the same time, another Person or group of Persons
within the meaning of Section 13 or 14 of the




--------------------------------------------------------------------------------

4




Securities Exchange Act of 1934, as amended, controls a percentage of the voting
power of the Company’s Voting Stock in excess of the percentage controlled by
the Hershey Trust or (B) it no longer controls at least 30% of the voting power
of the Company’s Voting Stock.
“Commitment” has the meaning specified in Section 2.01.
“Commitment Increase” has the meaning specified in Section 2.05(c)(i).
“Commitment Increase Date” has the meaning specified in Section 2.05(c)(i).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consenting Lender” has the meaning specified in Section 2.19(b).
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Interest Expense” means, for any period with respect to the
Company and its Subsidiaries, net interest expense plus capitalized interest for
such period, in each case determined on a Consolidated basis in accordance with
GAAP.
“Consolidated Net Interest Expense” means, for any period with respect to the
Company and its Subsidiaries, interest expense minus capitalized interest and
interest income for such period, in each case determined on a Consolidated basis
in accordance with GAAP.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.
“Debt” means, with respect to any Person: (a) indebtedness for borrowed money,
(b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of
business), (d) obligations as lessee under leases which shall have been or
should be, in accordance with GAAP, recorded as capital leases, (e) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit (other than trade letters of credit) or similar extensions of
credit and (f) obligations under direct or indirect guaranties in respect of,
and obligations, contingent or otherwise, to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of any other Person of the kinds referred to in clauses (a) through
(d) above. Notwithstanding the foregoing, any operating lease that is accounted
for as such in accordance with GAAP as of the date hereof shall not be deemed to
be Debt.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Agent and the Company




--------------------------------------------------------------------------------

5




in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Agent or any other Lender
any other amount required to be paid by it hereunder within two Business Days of
the date when due, (b) has notified the Company or the Agent in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lenders’ obligation to fund an Advance hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Agent or the Company, to confirm in writing to the Agent and the Company
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Agent and the Company), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any debtor relief law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-in Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.20(b)) upon delivery of written
notice of such determination to the Company and each Lender.
“Designated Subsidiary” means any Subsidiary of the Company designated for
borrowing privileges under this Agreement pursuant to Section 9.08.
“Designation Letter” means, with respect to any Designated Subsidiary, a letter
in the form of Exhibit E hereto signed by such Designated Subsidiary and the
Company.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” described as such in such
Lender’s Administrative Questionnaire, or such other office or offices as a
Lender may from time to time specify to the Company and the Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA




--------------------------------------------------------------------------------

6




Member Country that is a subsidiary of an institution described in clauses (a)
or (b) of this definition and is subject to consolidated supervision with its
parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 9.07(b)(iii)).
“Environmental Action” means any administrative, regulatory or judicial action,
suit, demand letter, claim, investigation, proceeding, consent order or consent
agreement relating to any Environmental Law, Environmental Permit or to any
release of any Hazardous Materials.
“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health and safety (to the extent related to
exposure to Hazardous Materials), or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company, are treated as a single employer within the
meaning of Section 414 of the Internal Revenue Code.
“ERISA Event” (a)  the occurrence of a reportable event, within the meaning of
Section 4043(c) of ERISA, with respect to any Plan (other than a Plan maintained
by an ERISA Affiliate that is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code) unless the 30‑day notice
requirement with respect to such event has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of the Company or any ERISA
affiliate in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by the Company or any ERISA Affiliate from a Multiple Employer




--------------------------------------------------------------------------------

7




Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of a lien
under Section 303(k) of ERISA shall have been met with respect to any Plan;
(g) a determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA); or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such
Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” described as such in
such Lender’s Administrative Questionnaire, or such other office or offices as a
Lender may from time to time specify to the Company and the Agent.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Advance, the
rate per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. dollars for a period equal in length to such Interest
Period (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Agent from time to time) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period, for
U.S. dollar deposits (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period;
(b)    for any interest calculation with respect to a Base Rate Advance on any
date, the rate per annum equal to LIBOR, at or about 11:00 A.M., London time
determined two Business Days prior to such date for U.S. dollar deposits with a
term of one month commencing that day; and
(c)    if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).
“Eurodollar Rate Reserve Percentage” with respect to any Lender for any Interest
Period for all Eurodollar Rate Advances comprising part of the same Borrowing
means the reserve percentage applicable during such Interest Period (or, if more
than one such percentage shall be so applicable, the daily average of such
percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to




--------------------------------------------------------------------------------

8




time by the Board of Governors of the Federal Reserve System (or any successor)
for determining the reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) actually imposed
on such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Taxes” means (i) in the case of each Lender and the Agent, Taxes
imposed on its net income, and franchise taxes imposed on it in lieu of net
income taxes, in each case imposed as a result of (a) such Lender or the Agent
being organized under the laws of, or having its principal office or, in the
case of any Lender, its Applicable Lending Office located in the jurisdiction
imposing such Tax (or any political subdivision thereof) or (b) Other Connection
Taxes, (ii) in the case of a Lender, United States federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest pursuant to a law in effect on the date on which (a) such
Lender acquires such interest in the Commitment (other than pursuant to an
assignment requested by a Borrower under Section 2.17(b)) or (b) such Lender
changes its Applicable Lending Office, except in each case to the extent that,
pursuant to Section 2.14, amount with respect to such Taxes were payable
immediately before such Lender became a party hereto or such Lender immediately
before it changed its Applicable Lending Office, (iii) Taxes attributable to
such Lender or Agent’s failure to comply with Section 2.14(e), and (iv) any
withholding tax imposed under FATCA.
“Extension Date” has the meaning specified in Section 2.19(b).
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code in effect
on the date hereof (or any amended or successor version that is substantively
comparable and not materially more onerous) and any current or future
regulations promulgated thereunder or any official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
governmental authorities and implementing such Sections of the Internal Revenue
Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Agent on such day on such transactions as
determined by the Agent and (c) if the Federal Funds Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.




--------------------------------------------------------------------------------

9




“GAAP” has the meaning specified in Section 1.03.
“Guaranteed Obligations” has the meaning specified in Section 7.01.
“Guaranty” means the guaranty made by the Company to the Lenders and the Agent
pursuant to Article VII.
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos‑containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement or any Note and (b) to the extent not otherwise
described in (a), Other Taxes.
“Increasing Lender” has the meaning specified in Section 2.05(c)(i).
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower that requested such Borrowing pursuant to the provisions below and,
thereafter, with respect to Eurodollar Rate Advances, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by such Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, as the applicable Borrower may, upon notice received by the
Agent not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the first day of such Interest Period, select; provided, however, that:
(i)    such Borrower may not select any Interest Period that ends after the
Termination Date;
(ii)    Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
(iii)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(iv)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the




--------------------------------------------------------------------------------

10




number of months in such Interest Period, such Interest Period shall end on the
last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Lenders” means, collectively, each of the banks, financial institutions and
other institutional lenders listed on Schedule I hereto, each Assuming Lender
that shall become a party hereto pursuant to Section 2.05(c) or 2.19 and each
Eligible Assignee that shall become a party hereto pursuant to Section 9.07.
“Level” means, as of any date, the lowest of Level 1, Level 2, Level 3, Level 4
or Level 5 then applicable to the Public Debt Rating.
“Level 1” means that either (a) S&P shall have assigned a rating of at least AA
or (b) Moody’s shall have assigned a rating of at least Aa2.
“Level 2” means that either (a) S&P shall have assigned a rating lower than AA
but at least AA- or (b) Moody’s shall have assigned a rating lower than Aa2 but
at least Aa3.
“Level 3” means that either (a) S&P shall have assigned a rating lower than AA-
but at least A+ or (b) Moody’s shall have assigned a rating lower than Aa3 but
at least A1.
“Level 4” means that either (a) S&P shall have assigned a rating lower than A+
but at least A or (b) Moody’s shall have assigned a rating lower than A1 but at
least A2.
“Level 5” means that either (a) S&P shall have assigned a rating lower than A
but at least A- or (b) Moody’s shall have assigned a rating lower than A2 but at
least A3.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Agent designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 2.08(f).
“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
2.08(f).
“Lien” means any mortgage, pledge, lien, security interest, conditional sale or
other title retention agreement or other similar charge or encumbrance.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Advances
from one Type to the other, or (c) a continuation of Eurodollar Rate Advances,
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
B or such other form as may be approved by the Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Agent), appropriately completed and signed by a Responsible Officer of the
applicable Borrower.




--------------------------------------------------------------------------------

11




“Majority Lenders” means at any time Lenders owed more than 50% of the then
aggregate unpaid principal amount of the Advances owing to Lenders, or, if no
such principal amount is then outstanding, Lenders having more than 50% of the
Commitments; provided that the Commitment of, and the Advances held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders.
“Material Adverse Change” means any material adverse change in the business,
financial condition, operations or performance of the Company and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations or performance of the Company and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or the
Lenders under this Agreement or any Note or (c) the ability of any Borrower to
perform its obligations (other than payment obligations) under this Agreement or
any Note.
“Material Subsidiary” means, at any date of determination, a Subsidiary of the
Company that, either individually or together with its Subsidiaries, taken as a
whole, has total assets exceeding 10% of the Consolidated total assets of the
Company as reflected in the financial statements most recently delivered under
Section 5.01(h).
“Moody’s” means Moody’s Investors Service, Inc., or its successor.
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
“Non-Consenting Lender” has the meaning specified in Section 2.19(b).
“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under 2.18(a) in substantially the
form of Exhibit A hereto, evidencing the aggregate indebtedness of such Borrower
to such Lender resulting from the Advances made by such Lender to such Borrower.
“Other Connection Taxes” means, with respect to each Lender or Agent, Taxes
imposed as a result of a present or former connection between such Lender or
Agent and the jurisdiction imposing such Tax (other than connections arising
from such Lender or Agent having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced under this Agreement or any Note, or sold or assigned an interest in
this Agreement or any Note).




--------------------------------------------------------------------------------

12




“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording or filing Taxes that arise from any payment made under,
from the execution, delivery, performance, enforcement or registration of, from
the receipt or perfection of a security interest under, or otherwise with
respect to, this Agreement or any Note, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17(b)).
“Participant” has the meaning specified in Section 9.07(d).
“Participation Register” has the meaning specified in Section 9.07(g).
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Permitted Liens” means: (a) Liens for Taxes, imposts, duties, withholdings,
assessments and governmental charges or levies to the extent not required to be
paid under Section 5.01(b) hereof; (b) Liens imposed by law, such as
materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens arising in the ordinary course of business; (c) pledges or
deposits to secure obligations under workers’ compensation laws or similar
legislation or to secure public or statutory obligations; (d) easements, rights
of way and other encumbrances on title to real property that do not render title
to the property encumbered thereby unmarketable or materially adversely affect
the use of such property for its present purposes; (e) Liens arising under
leases or subleases granted to others that would not be reasonably likely to
have a Material Adverse Effect on the Company and its Subsidiaries taken as a
whole; (f) Liens granted in connection with any interest rate or foreign
currency options, commodity contracts, futures or similar agreements entered
into by the Company or any of its Subsidiaries in the ordinary course of
business; and (g) Liens granted in connection with corporate-owned life
insurance programs of the Company or any of its Subsidiaries.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, limited
liability company or other entity, or a government or any political subdivision
or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Pre-Tax Income from Continuing Operations” means, for any period with respect
to the Company and its Subsidiaries, net income (or net loss) from operations
(determined without giving effect to extraordinary or non-recurring gains or
losses) plus the sum of (a) Consolidated Net Interest Expense, (b) income tax
expense and (c) non-recurring non-cash charges (including the cumulative effect
of accounting changes, restructuring charges and gains or losses from the sale
of businesses), in each case determined on a Consolidated basis in accordance
with GAAP; provided, however, that the LIFO adjustment to the determination of
Pre-Tax Income from Continuing Operations for purposes of the quarterly
financial statements and the compliance certificate delivered pursuant to
Section 5.01(h)(i) shall be made in accordance with the Company’s best
estimation.
“Process Agent” has the meaning specified in Section 9.12(a).




--------------------------------------------------------------------------------

13




“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently and officially announced by either S&P or Moody’s, as the case may be,
for any class of non-credit enhanced long‑term senior unsecured debt issued by
the Company. For purposes of the foregoing, (a) if only one of S&P and Moody’s
shall have in effect a Public Debt Rating for the Company, the Applicable Margin
and the Applicable Percentage shall be determined by reference to the available
rating; (b) if neither S&P nor Moody’s shall have in effect a Public Debt Rating
for the Company, the Applicable Margin and the Applicable Percentage will be set
in accordance with Level 5 under the definition of “Applicable Margin” or
“Applicable Percentage”, as the case may be; (c) if the ratings established by
S&P and Moody’s shall fall within different levels, the Applicable Margin and
the Applicable Percentage shall be based upon the higher rating, provided that
if the lower of such ratings is more than one level below the higher of such
ratings, the Applicable Margin and the Applicable Percentage shall be determined
by reference to the level that is one level above such lower rating; (d) if any
rating established by S&P or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change (regardless of the effective date thereof); and
(e) if S&P or Moody’s shall change the basis on which ratings are established,
each reference to the Public Debt Rating announced by S&P or Moody’s, as the
case may be, shall refer to the then equivalent rating by S&P or Moody’s, as the
case may be.
“Register” has the meaning specified in Section 9.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Responsible Officer” means each of the chief executive officer, the chief
financial officer, the general counsel, the treasurer, the secretary or any
assistant secretary of a Borrower or, with respect to any certifications
provided pursuant to Section 5.01(h)(i) or Section 5.01(h)(ii), the chief
executive officer, the chief financial officer or the treasurer of the Company,
in each case acting singly, and, solely for purposes of notices given pursuant
to Article II, any other officer or employee of the applicable Borrower so
designated by any of the foregoing officers in a notice to the Agent or any
other officer or employee of the applicable Borrower designated in or pursuant
to an agreement between the applicable Borrower and the Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Borrower shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Borrower.
“S&P” means S&P Global Ratings, or its successor.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom, (b)
any Person operating, organized or resident in a Sanctioned Country




--------------------------------------------------------------------------------

14




or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“Subsidiary” of any Person means any corporation, partnership, limited liability
company, trust or estate of which (or in which) more than 50% of the issued and
outstanding capital interest having ordinary voting power to elect a majority of
the Board of Directors or comparable governing body of such Person (irrespective
of whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means July 2, 2024, subject to the extension thereof pursuant
to Section 2.19 and (b) the date of termination in whole of the Commitments
pursuant to Section 2.05(a), 2.05(b) or 6.01; provided, however, that the
Termination Date of any Lender that is a Non-Consenting Lender to any requested
extension pursuant to Section 2.19 shall be the Termination Date in effect
immediately prior to the applicable Extension Date for all purposes of this
Agreement.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




--------------------------------------------------------------------------------


15




SECTION 1.02.    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

SECTION 1.03.    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States consistently applied (“GAAP”); provided that if
(a) there is any change in GAAP from such principles applied in the preparation
of the audited financial statements referred to in Section 4.01(e) (“Initial
GAAP”), that is material in respect of the calculation of compliance with the
covenant set forth in Section 5.03, the Company shall give prompt notice of such
change to the Agent and the Lenders, and (b) the Company notifies the Agent that
the Company requests an amendment of any provision hereof to eliminate the
effect of any such change in GAAP (or the application thereof) from Initial GAAP
(or if the Agent or the Majority Lenders request an amendment of any provision
hereof for such purpose), regardless of whether such notice is given before or
after such change in GAAP (or the application thereof), then (i) such provision
shall be applied on the basis of generally accepted accounting principles as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision is amended in
accordance herewith and (ii) the Company and the Agent shall negotiate in good
faith to amend such provision.

SECTION 1.04.    Divisions. Any reference in Section 5.02(b) to a merger,
consolidation, conveyance, transfer, lease or disposition shall be deemed to
apply to a Division/Series Transaction (as defined herein), as if it were a
merger, consolidation, conveyance, transfer, lease or disposition, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).
“Division/Series Transaction” means (i) with respect to any Subsidiary that is a
limited liability company organized under the laws of the State of Delaware,
that such Person (a) divides into two or more Persons (whether or not such
Subsidiary survives such division) or (b) creates or reorganizes into one or
more series, in each case, as contemplated under the laws of the State of
Delaware and (ii) any similar or analogous transaction under other applicable
law.

SECTION 1.05.    Interest Rates. The Agent does not warrant, nor accept
responsibility, nor shall the Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.

ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01.    The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to any Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date applicable to such Lender in an aggregate amount for all
Borrowers not to exceed at any time outstanding (a) the amount set forth
opposite such Lender’s name on Schedule I hereto or (b) if such Lender has
become a Lender hereunder pursuant to an Assumption Agreement or has increased
its Commitment pursuant to Section 2.05(c), or if such Lender has entered into
any Assignment and Assumption, the amount set forth for such Lender




--------------------------------------------------------------------------------

16




in the Register maintained by the Agent pursuant to Section 9.07(c), in each
case as such amount may be reduced pursuant to Section 2.05(a) or (b) (such
Lender’s “Commitment”). Each Borrowing shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and shall
consist of Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender’s
Commitment, any Borrower may borrow under this Section 2.01, prepay pursuant to
Section 2.10 and reborrow under this Section 2.01.

SECTION 2.02.    Making the Advances. Each Borrowing and each continuation of
Eurodollar Rate Advances shall be made upon any Borrower’s notice to the Agent,
which may be given by (A) telephone or (B) a Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the Agent of a
Loan Notice by electronic transmission. Each such Loan Notice must be received
by the Agent not later than (i) 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing of, or continuation of
Eurodollar Rate Advances or (ii) 11:00 A.M. (New York City time) on the day of
the proposed Borrowing in the case of a Borrowing consisting of Base Rate
Advances. Each Loan Notice shall specify (i) whether the applicable Borrower is
requesting a Borrowing or a continuation of Eurodollar Rate Advances, (ii) the
requested date of such Borrowing or continuation, as the case may be (which
shall be a Business Day), (iii) the Type of Advances comprising such Borrowing,
(iv) aggregate amount of such Borrowing or continuation and (v) in the case of a
Borrowing consisting of Eurodollar Rate Advances, initial Interest Period for
each such Advance. Each Lender shall, before (x) in the case of a Eurodollar
Rate Advance, 11:00 A.M. (New York City time) or (y) in the case of a Base Rate
Advance, 1:00 P.M. (New York City time) on the date of such Borrowing, make
available for the account of its Applicable Lending Office to the Agent at the
Agent’s Office, in same day funds, such Lender’s ratable portion of such
Borrowing. After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the Borrower requesting the Borrowing at the Agent’s address
referred to in Section 9.02.
(a)    Anything herein to the contrary notwithstanding, a Borrower may not
select Eurodollar Rate Advances for any Borrowing if the obligation of the
Lenders to make Eurodollar Rate Advances shall then be suspended pursuant to
Section 2.08 or 2.12.
(b)    Each Loan Notice of any Borrower shall be irrevocable and binding on such
Borrower. In the case of any Borrowing that the related Loan Notice specifies is
to be comprised of Eurodollar Rate Advances, the Borrower requesting such
Borrowing shall indemnify each Lender, after receipt of a written request by
such Lender setting forth in reasonable detail the basis for such request,
against any loss, cost or expense actually incurred by such Lender as a result
of any failure by such Borrower to fulfill on or before the date specified in
such Loan Notice for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (other than loss of
anticipated profits, indirect losses and special or consequential damages), cost
or expense actually incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.
(c)    Unless the Agent shall have received notice from a Lender prior to the
date of any Borrowing comprised of Eurodollar Rate Advances or prior to 12:00
noon (New York City time) on the date of the proposed disbursement of any
Borrowing comprised of Base Rate Advances that such Lender will not make
available to the Agent such Lender’s ratable portion of such Borrowing, the
Agent may




--------------------------------------------------------------------------------

17




assume that such Lender has made such portion available to the Agent on the date
of such Borrowing in accordance with subsection (a) of this Section 2.02 and the
Agent may, in reliance upon such assumption, make available to the Borrower
requesting such Borrowing on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such ratable portion available to
the Agent, such Lender and such Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Agent, at (i) in the case of such
Borrower, the interest rate applicable at the time to Advances comprising such
Borrowing and (ii) in the case of such Lender, the greater of the Federal Funds
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Agent in connection with the foregoing. If such
Borrower and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to such Borrower the amount
of such interest paid by such Borrower for such period. If such Lender shall
repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement.
(d)    The obligations of the Lenders hereunder to make Advances and to make
payments pursuant to Section 9.04(e) are several and not joint. The failure of
any Lender to make any Advance or to make any payment under Section 9.04(e) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Advance or to
make its payment under Section 9.04(e).
(e)    After giving effect to all Borrowings, all conversions of Advances from
one Type to the other, and all continuations of Advances as the same Type, there
shall not be more than ten Interest Periods in effect with respect to Eurodollar
Rate Advances.

SECTION 2.03.    [Reserved].

SECTION 2.04.    Fees. (a) Facility Fee. The Company agrees to pay to the Agent
for the account of each Lender a facility fee on the aggregate amount of such
Lender’s Commitment from the date hereof in the case of each Initial Lender and
from the effective date specified in the Assumption Agreement or the Assignment
and Assumption, as the case may be, pursuant to which it became a Lender in the
case of each other Lender until the date such Lender ceases to be a Lender at a
rate per annum equal to the Applicable Percentage in effect from time to time,
payable in arrears quarterly on the last Business Day of each March, June,
September and December, commencing September 30, 2019, and on the latest
Termination Date.
(a)    Agent’s Fees. The Company shall pay to the Agent for its own account such
fees as may from time to time be agreed in writing between the Company and the
Agent.

SECTION 2.05.    Termination, Reduction or Increase of the Commitments. (a)
Termination or Ratable Reduction by the Company. The Company shall have the
right, upon notice to the Agent, to terminate in whole or reduce ratably in part
the unused portions of the respective Commitments of the Lenders, provided that
(i) such notice shall be received by the Agent not later than 11:00 A.M. three
Business Days prior to the date of termination or reduction and (ii) each
partial reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof.




--------------------------------------------------------------------------------

18




The aggregate amount of the Commitments, once reduced or terminated as provided
in this Section 2.05(a), may not be reinstated, except as provided in Section
2.05(c) below.
(a)    Termination by the Majority Lenders upon Change of Control. In the event
that a Change of Control occurs, (i) the Agent shall at the request, or may with
the consent, of the Majority Lenders, by notice to the Company given not later
than 10 Business Days after receipt by the Lenders and the Agent of notice from
the Company of such Change of Control pursuant to Section 5.01(h)(iv), declare
the Commitments to be terminated in whole, effective as of the date set forth in
such notice, provided, however, that such date shall be no earlier than 10
Business Days after the Company’s receipt of such notice of termination and
(ii) each Borrower’s right to make a Borrowing under this Agreement shall
thereupon be suspended and shall remain suspended until 10 Business Days after
receipt by the Lenders and the Agent of notice from the Company of such Change
of Control pursuant to Section 5.01(h)(iv) unless the Majority Lenders shall
have exercised their right to terminate the Commitments as provided in clause
(i) of this Section 2.05(b), in which case each Borrower’s right to make a
Borrowing under this Agreement shall remain suspended until the effective date
of such termination. A notice of termination pursuant to this Section 2.05(b)
shall have the effect of accelerating the outstanding Advances of the Lenders
and the Notes of the Lenders and each Borrower shall, on or prior to the
effective date of the termination of the Commitments, prepay or cause to be
prepaid the outstanding principal amount of all Advances owing by any such
Borrower to the Lenders, together with accrued interest thereon to the date of
such payment, any facility fees or other fees payable to the Lenders pursuant to
the provisions of Section 2.04, and all other amounts payable to the Lenders
under this Agreement (including, but not limited to, any increased costs or
other amounts owing under Section 2.11 and any indemnification for Taxes under
Section 2.14). Upon such prepayment and the termination of the Commitments in
accordance with this Section 2.05(b), the obligations of the Lenders under this
Agreement shall, by the provisions hereof, be released and discharged.
(b)    Increase by the Company. (i) The Company may at any time, by notice to
the Agent, propose that the aggregate amount of the Commitments be increased
(each such proposed increase being a “Commitment Increase”) by up to
$500,000,000 in excess of the aggregate of the Commitments as of the Effective
Date, effective as at a date (the “Commitment Increase Date”) that shall be
specified in such notice and that shall be (A) prior to the latest Termination
Date and (B) at least 15 Business Days after the date of such notice; provided,
however, that (1) the Company may not propose more than one Commitment Increase
during any calendar year, (2) the minimum proposed Commitment Increase for each
Commitment Increase Date shall be $25,000,000, (3) in no event shall the
aggregate amount of the Commitments at any time exceed $2,000,000,000, (4) the
representations and warranties in Section 4.01 shall be true and correct on such
Commitment Increase Date and (5) no Default shall have occurred and be
continuing on such Commitment Increase Date or shall result from such Commitment
Increase. The Agent shall notify the Lenders and any Eligible Assignees
requested by the Company and acceptable to the Agent as potential Assuming
Lenders hereunder of the proposed Commitment Increase promptly upon the Agent’s
receipt of any such notice. It shall be in each Lender’s sole discretion whether
to increase its Commitment hereunder in connection with the proposed Commitment
Increase. No later than 10 Business Days after its receipt of the Company’s
notice, each Lender that is willing to increase its Commitment hereunder (each
such Lender being an “Increasing Lender”) shall deliver to the Agent a notice in
which such Lender shall set forth the maximum increase in its Commitment to
which such Lender is willing to agree, and the Agent shall promptly provide to
the Company a copy of such Increasing Lender’s notice. The Agent shall cooperate
with the Company in discussions with the Lenders and Eligible Assignees with a
view to arranging the proposed Commitment Increase through the increase




--------------------------------------------------------------------------------

19




of the Commitments of one or more of the Lenders and/or the addition of one or
more Eligible Assignees acceptable to the Company and the Agent as Assuming
Lenders and as parties to this Agreement; provided, however, that the minimum
Commitment of each such Assuming Lender that becomes a party to this Agreement
pursuant to this Section 2.05(c) shall be $10,000,000; and provided further that
any allocations of Commitments shall be determined by the Company.
(i)    If agreement is reached prior to the relevant Commitment Increase Date
with any Increasing Lenders and Assuming Lenders as to a Commitment Increase
(the amount of which may be less than but not greater than that amount specified
in the applicable notice from the Company), the Company shall deliver, no later
than one Business Day prior to the Commitment Increase Date, a notice thereof in
reasonable detail to the Agent (and the Agent shall give notice thereof to the
Lenders, including any Assuming Lenders). The Assuming Lenders, if any, shall
become Lenders hereunder as of the Commitment Increase Date and the Commitments
of any Increasing Lenders and such Assuming Lenders shall become or be, as the
case may be, as of the Commitment Increase Date, the amounts specified in the
notice delivered by the Company to the Agent; provided, however, that:
(x)    the Agent shall have received on or prior to 9:00 A.M. (New York City
time) on the Commitment Increase Date (A) if requested by an Assuming Lender or
an Increasing Lender in accordance with Section 2.18(a), a duly executed Note
from each Borrower, dated as of the Commitment Increase Date and in
substantially the form of Exhibit A hereto for such Assuming Lender, and dated
the date to which interest on the existing Note of such Borrower shall have been
paid and in substantially the form of Exhibit A hereto for such Increasing
Lender, in each case in an amount equal to the Commitment of such Assuming
Lender and such Increasing Lender after giving effect to such Commitment
Increase, (B) a certificate of a Responsible Officer of the Company stating that
no event has occurred and is continuing, or would result from such Commitment
Increase, that constitutes a Default, and that each of the other applicable
conditions to such Commitment Increase set forth in this Section 2.05(c) to be
fulfilled by the Company has been satisfied and (C) an opinion of counsel for
the Company in substantially the form of Exhibit G hereto with such changes as
may be reasonably agreed by the Company and the Agent, dated the Commitment
Increase Date (with copies for each Lender, including each Assuming Lender);
(y)    with respect to each Assuming Lender, the Agent shall have received, on
or prior to 9:00 A.M. (New York City time) on the Commitment Increase Date, an
appropriate Assumption Agreement in substantially the form of Exhibit D hereto,
duly executed by such Assuming Lender and the Company, and acknowledged by the
Agent; and
(z)    each Increasing Lender shall have delivered to the Agent (or its
counsel), on or prior to 9:00 A.M. (New York City time) on the Commitment
Increase Date, (A) its existing Note or Notes, if any, and (B) confirmation in
writing satisfactory to the Agent as to its increased Commitment, with a copy of
such confirmation to the Company.
(ii)    Upon its receipt of confirmation from a Lender that it is increasing its
Commitment hereunder, together with the appropriate certificate and opinion
referred to in clause (ii)(x) above, the Agent shall, (A) record the information
contained therein in the Register and (B) give prompt notice thereof to the
Company. Upon its receipt of an Assumption Agreement executed by an Assuming
Lender representing that it is an Eligible Assignee, together with the
appropriate certificate




--------------------------------------------------------------------------------

20




and opinion referred to in clause (ii)(x) above, the Agent shall, if such
Assumption Agreement has been completed and is in substantially the form of
Exhibit D hereto, (x) accept such Assumption Agreement, (y) record the
information contained therein in the Register and (z) give prompt notice thereof
to the Company.
(iii)    In the event that the Agent shall not have received notice from the
Company as to such agreement on or prior to the Commitment Increase Date or the
Company shall, by notice to the Agent prior to the Commitment Increase Date,
withdraw its proposal for a Commitment Increase or any of the actions provided
for above in clauses (ii)(x) through (ii)(z) shall not have occurred by 9:00
A.M. (New York City time) on the Commitment Increase Date, such proposal by the
Company shall be deemed not to have been made. In such event, any actions
theretofore taken under clauses (ii)(x) through (ii)(z) above shall be deemed to
be of no effect and all the rights and obligations of the parties shall continue
as if no such proposal had been made.
(iv)    In the event that the Agent shall have received notice from the Company
as to such agreement on or prior to the Commitment Increase Date and each of the
actions provided for in clauses (ii)(x) through (ii)(z) above shall have
occurred by 9:00 A.M. (New York City time) on the Commitment Increase Date, the
Agent shall notify the Lenders (including any Assuming Lenders) of the
occurrence of the Commitment Increase Date promptly and in any event by 10:00
A.M. (New York City time) on such date by telecopier. Each Increasing Lender and
each Assuming Lender shall, before 11:00 A.M. (New York City time) on the
Commitment Increase Date, purchase that portion of outstanding Advances of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Advances to be held on a pro rata basis by the Lenders in
accordance with their respective Commitments after giving effect to the relevant
Commitment Increase. If the Commitment Increase Date shall occur on a date that
is not the last day of the Interest Period for all Eurodollar Rate Advances then
outstanding, (a) the Company shall pay any amounts owing pursuant to Section
9.04(d) as a result of the distributions to Lenders under this Section
2.05(c)(v) and (b) for each Borrowing comprised of Eurodollar Rate Advances, the
respective Advances made by the Increasing Lenders and the Assuming Lenders
pursuant to this Section 2.05(c)(v) shall be Base Rate Advances until the last
day of the then existing Interest Period for such Borrowing.

SECTION 2.06.    Repayment of Advances. Each Borrower shall repay to the Agent
for the ratable account of each Lender on the Termination Date applicable to
such Lender the aggregate principal amount of the Advances then outstanding in
respect of such Borrower.

SECTION 2.07.    Interest on Advances. (a) Scheduled Interest. Each Borrower
shall pay interest on the unpaid principal amount of each Advance owing by such
Borrower to each Lender from the date of such Advance until such principal
amount shall be paid in full, at the following rates per annum:
(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last Business Day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.




--------------------------------------------------------------------------------

21




(ii)    Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.
(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Agent may, and upon the request of
the Majority Lenders shall, require each Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing by such
Borrower to each Lender, payable in arrears on the dates referred to in
clause (a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Advance pursuant to
clause (a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable hereunder by such
Borrower that is not paid when due, from the date such amount shall be due until
such amount shall be paid in full, payable in arrears on the date such amount
shall be paid in full and on demand, at a rate per annum equal at all times to
2% per annum above the rate per annum required to be paid on Base Rate Advances
pursuant to clause (a)(i) above, provided, however, that following acceleration
of the Advances pursuant to Section 6.01, Default Interest shall accrue and be
payable hereunder whether or not previously required by the Agent.
(c)    Additional Interest on Eurodollar Rate Advances. The applicable Borrower
shall pay to each Lender, so long as such Lender shall be required under
regulations of the Board of Governors of the Federal Reserve System to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities, additional interest on the unpaid principal amount of
each Eurodollar Rate Advance of such Lender to such Borrower, from the date of
such Advance until such principal amount is paid in full, at an interest rate
per annum equal at all times to the remainder obtained by subtracting (i) the
Eurodollar Rate for the applicable Interest Period for such Advance from (ii)
the rate obtained by dividing such Eurodollar Rate by a percentage equal to 100%
minus the Eurodollar Rate Reserve Percentage of such Lender for such Interest
Period, payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Lender and notified in
reasonable detail to such Borrower through the Agent.

SECTION 2.08.    Interest Rate Determination. (a) The Agent shall give prompt
notice to the relevant Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.07(a)(i) or (ii).
(a)    If, with respect to any Eurodollar Rate Advances, the Majority Lenders
notify the Agent that the Eurodollar Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Majority Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period (which cost each such Lender reasonably determines in good
faith is material), the Agent shall forthwith so notify each Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Agent shall notify
each Borrower and the Lenders that the circumstances causing such suspension no
longer exist.




--------------------------------------------------------------------------------

22




(b)    If any Borrower, in requesting a Borrowing comprised of Eurodollar Rate
Advances, shall fail to select the duration of the Interest Period for such
Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify such Borrower and the Lenders and such Advances will automatically, on
the last day of the then existing Interest Period therefor, Convert into Base
Rate Advances.
(c)    On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
(d)    Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.
(e)    Notwithstanding anything to the contrary in this Agreement, if the Agent
determines (which determination shall be conclusive absent manifest error), or
the Company or Majority Lenders notify the Agent (with, in the case of the
Majority Lenders, a copy to Company) that the Company or Majority Lenders (as
applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a governmental authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.08(f), are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Company shall
negotiate in good faith to amend this Agreement to replace LIBOR with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein), giving due consideration to any
then-prevailing market convention for similar U.S. dollar denominated syndicated
credit facilities for such alternative benchmarks (any such proposed rate, a
“LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes (as defined below). Notwithstanding anything to the contrary
in Section 9.01, without any further action or consent of any party to this
Agreement, any such amendment shall become effective at 5:00 P.M. (New York City
time) on the fifth Business Day after the Agent shall have posted such proposed
amendment to all Lenders and the Company unless, prior to such time, Lenders
comprising the Majority Lenders have delivered to the Agent written notice that
such Majority Lenders do not accept such amendment. Such LIBOR Successor Rate
shall be applied




--------------------------------------------------------------------------------

23




in a manner consistent with market practice; provided that to the extent such
market practice is not administratively feasible for the Agent, such LIBOR
Successor Rate shall be applied in a manner as otherwise reasonably determined
by the Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Company and each Lender.
 Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Advances shall be suspended, (to the extent of the affected Eurodollar Rate
Advances or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate.  Upon receipt of such notice,
the Borrowers may revoke any pending request for a Borrowing of, conversion to
or continuation of Eurodollar Rate Advances (to the extent of the affected
Eurodollar Rate Advances or Interest Periods) or, failing that, will be deemed
to have converted such request into a request for a Borrowing of Base Rate
Advances (subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Agent in consultation with the Company, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Agent in a manner substantially consistent with market practice (or, if
the Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Agent determines is reasonably necessary in connection with the administration
of this Agreement).

SECTION 2.09.    Optional Conversion of Advances. Any Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances. Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Advances to be Converted, and (iii) if such Conversion is into
Eurodollar Rate Advances, the duration of the initial Interest Period for each
such Advance. Each notice of Conversion shall be irrevocable and binding on the
relevant Borrower.

SECTION 2.10.    Optional Prepayments of Advances. Any Borrower may, upon notice
to the Agent stating the proposed date and aggregate principal amount of the
prepayment, given not later than 11:00 A.M. (New York City time) on the second
Business Day prior to the date of such proposed prepayment, in the case of
Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City time) on
the day of such proposed prepayment, in the case of Base Rate Advances, and, if
such notice is given such Borrower shall, prepay the outstanding principal
amount of the Advances comprising part of the same Borrowing in whole or ratably
in part, together with accrued interest to the




--------------------------------------------------------------------------------

24




date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodollar Rate Advance, such Borrower
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 9.04(d). Each notice of prepayment by a Designated Subsidiary shall be
given to the Agent through the Company.

SECTION 2.11.    Increased Costs. (a) If, after the date hereof, due to either
(i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the Eurodollar Rate
Reserve Percentage) in or in the interpretation of any law or regulation or in
the interpretation or administration of any law or regulation by any
governmental authority charged with the interpretation or administration thereof
after the Effective Date or (ii) the compliance with any guideline or request
from any central bank or other governmental authority having jurisdiction over
any Lender (whether or not having the force of law) after the Effective Date,
there shall be any increase in the cost to any Lender (which cost such Lender
reasonably determines in good faith is material) of agreeing to make or making,
funding or maintaining Eurodollar Rate Advances resulting from the imposition or
increase of any applicable reserve, assessment, insurance charge, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender or any condition (excluding for
purposes of this Section 2.11 any such increased costs resulting from (i)
Indemnified Taxes, (ii) Taxes described in clauses (ii) through (iv) of the
definition of Excluded Taxes, and (iii) Connection Income Taxes), then the
Borrower of such Advances shall from time to time, upon demand by such Lender
made not later than 60 days after such Lender obtains knowledge of such
increased costs (with a copy of such demand to the Agent), pay to the Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost. Each Lender agrees that if such Lender requests
compensation for any amounts owing from a Borrower for such increased cost under
this Section 2.11(a), such Lender shall, prior to a Borrower being required to
pay such increased costs, furnish to the Borrower a certificate of a senior
financial officer of such Lender verifying that such increased cost was actually
incurred by such Lender and the amount of such increased cost and setting forth
in reasonable detail the basis therefore (with a copy of such certificate to the
Agent); provided, however, that such certificate shall be conclusive and binding
for all purposes, absent manifest error.
(a)    If, due to either (i) the introduction of or any change in or
interpretation of any law or regulation or (ii) compliance with any guideline or
request from any central bank or other governmental or regulatory authority
which becomes effective after the date hereof, any Lender determines that
compliance with any law or regulation or any guideline or request from any
central bank or other governmental authority having jurisdiction over any Lender
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend hereunder and other commitments of this type, then, upon
demand by such Lender made not later than 60 days after such Lender obtains
knowledge of such increase in capital (with a copy of such demand to the Agent),
the Company shall pay to the Agent for the account of such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender or such corporation in the light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital or
liquidity to be allocable to the existence of such Lender’s commitment to lend
hereunder. Each Lender agrees that if such Lender requests compensation for any
amounts owing from the Company for such increase in capital under this Section
2.11(b), such Lender shall, prior to a Borrower being required to




--------------------------------------------------------------------------------

25




compensate such Lender for such increase in capital or liquidity, furnish to the
Company a certificate of a senior financial officer of such Lender verifying
that such increase in capital was actually required by such Lender and the
amount of such increase in capital and setting forth in reasonable detail the
basis therefore (with a copy of such certificate to the Agent); provided,
however, that such certificate shall be conclusive and binding for all purposes,
absent manifest error.
(b)    No Borrower shall be obligated to pay under this Section 2.11 any amounts
which relate to costs or increases of capital or liquidity incurred prior to the
12 months immediately preceding the date of demand for payment of such amounts,
unless the applicable law, regulation, guideline or request resulting in such
costs or increases of capital is imposed retroactively. In the case of any law,
regulation, guideline or request which is imposed retroactively, the Lender
making demand for payment of any amount under this Section 2.11 shall notify the
related Borrower not later than 12 months from the date that such Lender should
reasonably have known (but promptly upon gaining knowledge of such increase) of
such law, regulation, guideline or request and such Borrower’s obligation to
compensate such Lender for such amount is contingent upon such Lender’s so
notifying such Borrower; provided, however, that any failure by such Lender to
provide such notice shall not affect such Borrower’s obligations under this
Section 2.11 with respect to amounts resulting from costs or increases of
capital or liquidity incurred after the date which occurs 12 months immediately
preceding the date on which such Lender notified such Borrower of such law,
regulation, guideline or request.
(c)    If any Lender shall subsequently recoup any costs (other than from a
Borrower) for which such Lender has theretofore been compensated by a Borrower
under this Section 2.11, such Lender shall remit to such Borrower an amount
equal to the amount of such recoupment as reasonably determined by such Lender.
(e)    For the avoidance of doubt and notwithstanding anything herein to the
contrary, for the purposes of this Section 2.11, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in case for this clause
(y) pursuant to Basel III, shall in each case be deemed to be a change in law
regardless of the date enacted, adopted, issued, promulgated or implemented.

SECTION 2.12.    Illegality. (a) Notwithstanding any other provision of this
Agreement, if any Lender shall after the date hereof, notify the Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority having jurisdiction over any Lender asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (i) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance and (ii) the obligation of the Lenders
to make Eurodollar Rate Advances or to Convert Advances into Eurodollar Rate
Advances shall be suspended until the Agent shall notify each Borrower and the
Lenders that the circumstances causing such suspension no longer exist;
provided, however, that before making any such demand, each Lender agrees to use
reasonable efforts to designate a different Eurodollar Lending Office if the
making of such a designation would allow such Lender or its Eurodollar Lending
Office to continue to perform




--------------------------------------------------------------------------------

26




its obligations to make Eurodollar Rate Advances or to continue to fund or
maintain Eurodollar Rate Advances and would not be otherwise disadvantageous to
such Lender.
(a)    For the avoidance of doubt and notwithstanding anything herein to the
contrary, for the purposes of this Section 2.12, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in case for this clause
(y) pursuant to Basel III, shall in each case be deemed to be a change in law
regardless of the date enacted, adopted, issued, promulgated or implemented.

SECTION 2.13.    Payments and Computations. (a) Each Borrower shall make each
payment hereunder and relating to the Advances without condition or deduction
for any counterclaim, defense, recoupment or setoff not later than 1:00 P.M.
(New York City time) on the day when due in U.S. dollars to the Agent at the
Agent’s Office in same day funds. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or
facility fees ratably (other than amounts payable pursuant to Section 2.05(c),
2.07(c), 2.11, 2.14 or 9.04(d)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and relating to the
Advances in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Assumption shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves. Upon any Assuming Lender becoming a Lender
hereunder as a result of the effectiveness of a Commitment Increase pursuant to
Section 2.05(c) or an extension of the Termination Date pursuant to Section
2.19, and upon the Agent’s receipt of such Lender’s Assumption Agreement and
recording the information contained therein in the Register, from and after the
relevant Commitment Increase Date or Extension Date, as the case may be, the
Agent shall make all payments hereunder and relating to the Advances in respect
of the interest assumed thereby to such Assuming Lender.
(a)    All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of facility fees shall be made by the Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or
facility fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    Whenever any payment hereunder or relating to the Advances shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or facility fee, as
the case may be; provided, however, that, if such extension would cause payment
of




--------------------------------------------------------------------------------

27




interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
(c)    Unless the Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Lenders from such Borrower hereunder
that such Borrower will not make such payment in full, the Agent may assume that
such Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent such Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation.

SECTION 2.14.    Taxes. (a) Any and all payments by each Borrower hereunder or
relating to the Advances shall be made, in accordance with Section 2.13, free
and clear of and without deduction for any and all Taxes, except as required by
applicable law. If any applicable law requires the deduction or withholding of
any such Taxes from any such payment by an Agent, then the applicable Agent
shall be entitled to make such deduction or withholding and shall timely pay the
amount deducted or withheld to the relevant governmental authority in accordance
with applicable law, and if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower shall be increased as may be necessary so that after
making all required deductions or withholding (including deductions or
withholding applicable to additional sums payable under this Section 2.14) such
Lender or the Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made.
(a)    In addition, each Borrower agrees to pay any Other Taxes.
(b)    Each Borrower shall indemnify each Lender and the Agent, within 10 days
after demand therefor, for the full amount of Indemnified Taxes or Other Taxes
(including, without limitation, any Indemnified Taxes imposed by any
jurisdiction on amounts payable under this Section 2.14) imposed on or paid by
such Lender or the Agent (as the case may be) and any liability for penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Administrative Agent on its own behalf or on behalf of
a Lender, shall be conclusive and binding for all purposes, absent manifest
error.
(c)    As soon as practicable after any payment of Taxes by any Borrower to a
governmental authority pursuant to this Section, such Borrower shall furnish to
the Agent, at its address referred to in Section 9.02, the original or a
certified copy of a receipt evidencing payment thereof.
(d)    Each Lender shall severally indemnify the Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the Agent for
such Indemnified Taxes and without limiting the obligation of the Borrower to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.07(g) relating to the maintenance of a Participant
Register and (iii) any




--------------------------------------------------------------------------------

28




Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Agent in connection with this Agreement or any Note, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
Note or otherwise payable by the Agent to the Lender from any other source
against any amount due to the Agent under this paragraph (e).
(e)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under this Agreement or any Note
shall deliver to the applicable Borrower and the Agent, at the time or times
reasonably requested by such Borrower or the Agent, such properly completed and
executed documentation as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender shall
deliver such other documentation prescribed by applicable law or reasonably
requested by such Borrower or the Agent as will enable such Borrower or the
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (f)(i),
(ii) and (iii) of this Section) shall not be required if in the Lender's
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Without limiting the
generality of the foregoing:
(i) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assignment and
Assumption or the Assumption Agreement, as the case may be, pursuant to which it
becomes a Lender in the case of each other Lender, and from time to time
thereafter as requested in writing by any Borrower (but only so long as such
Lender remains lawfully able to do so), shall provide the Agent and each
Borrower with (a) executed copies of Internal Revenue Service forms W-8ECI, (b)
in the case of a Lender organized under the laws of a jurisdiction outside the
United States claiming the benefits of an income tax treaty to which the United
States is a party (x) with respect to payments of interest under this Agreement
or any Note, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under this Agreement or any Note, IRS Form W-8BEN
or IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty, (c) in the case of a Lender organized under the laws
of a jurisdiction outside the United States claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Lender organized under the laws of a jurisdiction outside the United States is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W 8BEN-E,
or (d) to the extent a Lender organized under the laws of a jurisdiction outside
the United States is not the beneficial owner, executed copies of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W 8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS




--------------------------------------------------------------------------------

29




Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Lender organized under the laws of a
jurisdiction outside the United States is a partnership and one or more direct
or indirect partners of such Lender are claiming the portfolio interest
exemption, such Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner as appropriate.
(ii)    Each Lender that is a United States person on or prior to the date of
its execution and delivery of this Agreement in the case of each Initial Lender
and on the date of the Assignment and Assumption or the Assumption Agreement, as
the case may be, pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as requested in writing by any Borrower
(but only so long as such Lender remains lawfully able to do so), shall provide
the Agent and each Borrower with executed copies of Internal Revenue Service
form W-9, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Lender is exempt from United States federal backup
withholding tax on payments pursuant to this Agreement or relating to the
Advances.
(iii)    If a payment made to a Lender would be subject to United States federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to the Company and the Agent, at the time or times prescribed by
law and at such time or times reasonably requested in writing by the Company or
the Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested in writing by the Company or the
Agent as may be necessary for each Borrower and the Agent to comply with its
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. For the avoidance of doubt, if any Lender fails to
deliver to the Company or the Agent any documentation described in this Section
2.14(e)(iii) for whatever reason, the Borrower or the Agent, as applicable,
shall be entitled to deduct or withhold as required by FATCA, and such amounts
deducted or withheld that are Excluded Taxes shall not be treated as Indemnified
Taxes or Other Taxes for which Section 2.14(a), (b) or (c) applies. For purposes
of this Section 2.14(e)(iii), FATCA shall include amendments made to FATCA after
the date of this Agreement.
(iv)    For purposes of this subsection (f), the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Internal Revenue Code.
(f)    If any party determines, in its sole discretion, that it has actually and
finally realized, by reason of a refund, deduction or credit of any Indemnified
Taxes or Other Taxes paid or reimbursed pursuant to subsection (a) or (c) above
in respect of payments under this Agreement or relating to the Advances, a
current monetary benefit that it would otherwise not have obtained (including by
the payment of additional amounts pursuant to this Section), and that would
result in the total payments under this Section 2.14 exceeding the amount needed
to make such party whole, such party shall pay to such indemnifying party, with
reasonable promptness following the date on which it actually realizes such
benefit, an amount equal to the lesser of the amount of such benefit or the
amount of such excess, in each case net of all reasonable out-of-pocket expenses
in securing such refund, deduction or credit.
(g)    Each party’s obligations under this Section shall survive the resignation
or replacement of the Agent or any assignment of rights by, or the replacement
of, a Lender, the termination




--------------------------------------------------------------------------------

30




of the Commitments and the repayment, satisfaction or discharge of all
obligations under this Agreement or any Note.

SECTION 2.15.    Sharing of Payments, Etc. Except as otherwise expressly
permitted hereunder, if any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Advances made by it, resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Advances and accrued
interest thereon greater than its ratable share thereof as provided herein, then
the Lender receiving such greater proportion shall (a) notify the Agent of such
fact, and (b) purchase (for cash at face value) participations in the Advances
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and other amounts owing them, provided that:
(a)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(b)    the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Advances to any assignee or participant, other than an assignment to a
Borrower or any Affiliate thereof (as to which the provisions of this Section
shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

SECTION 2.16.    Use of Proceeds. The proceeds of the Advances shall be
available (and each Borrower agrees that it shall use such proceeds) solely (i)
for general corporate purposes of such Borrower and its Subsidiaries and (ii)
for acquisitions by such Borrower that have been approved by the Board of
Directors (or comparable governing group) of the Person that is to be acquired
by such Borrower and other transactions permitted hereunder.

SECTION 2.17.    Mandatory Assignment by a Lender; Mitigation. (a)Designation of
a Different Lending Office. If any Lender requests compensation under Section
2.11, or requires the Borrowers to pay additional amounts to any Lender or any
governmental authority for the account of any Lender pursuant to Section 2.14,
or if any Lender notifies the Agent that it is unlawful for such Lender or its
Eurodollar Lending Office to perform its obligations hereunder pursuant to
Section 2.12, then such Lender shall (at the request of the Company) use
reasonable efforts to designate a different lending office for funding or
booking its Advances hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.11 or 2.14, as the case may be, in the future, or
the provisions of Section 2.12 would not apply to such Lender, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise




--------------------------------------------------------------------------------

31




be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
2.11, or if any Borrower is required to pay additional amounts to any Lender or
any governmental authority for the account of any Lender pursuant to Section
2.14 and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.17(a), if any Lender
notifies the Agent that it is unlawful for such Lender or its Eurodollar Lending
Office to perform its obligations hereunder pursuant to Section 2.12 or if any
Lender is a Defaulting Lender or fails to approve any amendment to this
Agreement which is approved by the Majority Lenders, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
9.07), all of its interests, rights and obligations under this Agreement and the
Notes to an Eligible Assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that:
(i)    the Company shall have paid to the Agent an assignment fee of $1,000 if
the assignee is not an existing Lender;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the Notes (including any
amounts under Section 9.04(d)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter; and
(iv)    such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.



SECTION 2.18.    Evidence of Debt. (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. Each
Borrower agrees that upon reasonable notice by any Lender to such Borrower (with
a copy of such notice to the Agent) to the effect that a Note is required or
appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, such Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Commitment
of such Lender.
(a)    The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be




--------------------------------------------------------------------------------

32




recorded (i) the date and amount of each Borrowing made hereunder, the type of
Advances comprising such Borrowing and, if appropriate, the Interest Period
applicable thereto, (ii) the terms of each Assumption Agreement and each
Assignment and Assumption delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from such
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from each Borrower hereunder and each Lender’s share thereof.
(b)    Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.

SECTION 2.19.    Extension of Termination Date. (a)  At least 30 days but not
more than 60 days prior to any anniversary of the Effective Date, the Company,
by written notice to the Agent, may request an extension of the Termination Date
in effect at such time by one year from its then scheduled expiration; provided,
however, that such request may not be exercised by the Company more than twice.
The Agent shall promptly notify each Lender of such request, and each Lender
shall in turn, in its sole discretion, not later than 20 days prior to such
anniversary date, notify the Company and the Agent in writing as to whether such
Lender will consent to such extension. If any Lender shall fail to notify the
Agent and the Company in writing of its consent to any such request for
extension of the Termination Date at least 20 days prior to the applicable
anniversary date, such Lender shall be deemed to be a Non-Consenting Lender with
respect to such request. The Agent shall notify the Company not later than 15
days prior to the applicable anniversary date of the decision of the Lenders
regarding the Company’s request for an extension of the Termination Date.
(b)    If all the Lenders consent in writing to any such request in accordance
with subsection (a) of this Section 2.19, the Termination Date in effect at such
time shall, effective as at the applicable anniversary date (the “Extension
Date”), be extended for one year; provided that on each Extension Date the
representations and warranties of the Company contained in Section 4.01 are
correct on and as of such Extension Date, before and after giving effect to such
extension of the Termination Date, as though made on and as of such Extension
Date, and no Default shall have occurred and be continuing on such Extension
Date. If less than all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the applicable Extension Date and
subject to subsection (d) of this Section 2.19, be extended as to those Lenders
that so consented (each a “Consenting Lender”) but shall not be extended as to
any other Lender (each a “Non-Consenting Lender”). To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.19
and the Commitment of such Lender is not assumed in accordance with subsection
(c) of this Section 2.19 on or prior to the applicable Extension Date, the
Commitment of such Non-Consenting Lender shall automatically terminate in whole
on such unextended Termination Date without any further notice or other action
by the Company, such Lender or any other Person; provided that such
Non-Consenting Lender’s rights under Sections 2.11, 2.14 and 9.04, and its
obligations under Section 9.04(e), shall survive the Termination Date for such
Lender as to matters occurring prior to such date. It is understood and agreed
that no Lender shall have any




--------------------------------------------------------------------------------

33




obligation whatsoever to agree to any request made by the Company for any
requested extension of the Termination Date.
(c)    If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.19, the Agent shall promptly so notify the
Consenting Lenders, and each Consenting Lender may, in its sole discretion, give
written notice to the Agent not later than 10 days prior to the Extension Date
of the amount of the Non-Consenting Lenders’ Commitments for which it is willing
to accept an assignment. If the Consenting Lenders notify the Agent that they
are willing to accept assignments of Commitments in an aggregate amount that
exceeds the amount of the Commitments of the Non-Consenting Lenders, such
Commitments shall be allocated among the Consenting Lenders willing to accept
such assignments in such amounts as are agreed between the Company and the
Agent. If after giving effect to the assignments of Commitments described above
there remains any Commitments of Non-Consenting Lenders, the Company may arrange
for one or more Consenting Lenders or other Eligible Assignees as Assuming
Lenders to assume, effective as of the Extension Date, any Non-Consenting
Lender’s Commitment and all of the obligations of such Non-Consenting Lender
under this Agreement thereafter arising, without recourse to or warranty by, or
expense to, such Non-Consenting Lender; provided, however, that the amount of
the Commitment of any such Assuming Lender as a result of such substitution
shall in no event be less than $10,000,000 unless the amount of the Commitment
of such Non-Consenting Lender is less than $10,000,000, in which case such
Assuming Lender shall assume all of such lesser amount; and provided further
that:
(i)    any such Consenting Lender or Assuming Lender or the Borrower shall have
paid to such Non-Consenting Lender (A) the aggregate principal amount of, and
any interest accrued and unpaid to the effective date of the assignment on, the
outstanding Advances, if any, of such Non-Consenting Lender plus (B) any accrued
but unpaid facility fees owing to such Non-Consenting Lender as of the effective
date of such assignment;
(ii)    all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
(iii)    with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.07(b) for such assignment shall have
been paid;
provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 9.04, and its obligations under Section 9.04(e), shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Company and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Company and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Company and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.19 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of
subsection (c) of this Section 2.19, each such Consenting Lender or Assuming
Lender, as of the Extension Date, will be substituted for such Non-Consenting
Lender under this Agreement and shall be a Lender for all purposes of this
Agreement, without any further acknowledgment by or




--------------------------------------------------------------------------------

34




the consent of the other Lenders, and the obligations of each such
Non-Consenting Lender hereunder shall, by the provisions hereof, be released and
discharged.
(d)    If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.19) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Agent shall so notify the Company, and, subject to the
representations and warranties of the Company contained in Section 4.01 being
correct on and as of the date of such extension of the Termination Date, before
and after giving effect thereto, as though made on and as of such date, and no
Default having occurred and be continuing on the Extension Date, the Termination
Date then in effect shall be extended for the additional one-year period as
described in subsection (a) of this Section 2.19, and all references in this
Agreement, and in the Notes, if any, to the “Termination Date” shall, with
respect to each Consenting Lender and each Assuming Lender for such Extension
Date, refer to the Termination Date as so extended. Promptly following each
Extension Date, the Agent shall notify the Lenders (including, without
limitation, each Assuming Lender) of the extension of the scheduled Termination
Date in effect immediately prior thereto and shall thereupon record in the
Register the relevant information with respect to each such Consenting Lender
and each such Assuming Lender.

SECTION 2.20.    Defaulting Lenders. (a)  Adjustments. Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:
(iv)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.01.
(v)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VI or
otherwise, and including any amounts made available to the Agent by that
Defaulting Lender pursuant to Section 9.05), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Agent hereunder; second, as the
Company may request (so long as no Default exists), to the funding of any
Advance in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
third, if so determined by the Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Advances under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by any Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to that Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided, however, that notwithstanding the
foregoing clauses first through sixth, if (x) such payment is a payment of the
principal amount of any Borrowing in respect of which that Defaulting Lender has
not fully




--------------------------------------------------------------------------------

35




funded its appropriate share and (y) such Borrowings were made at a time when
the conditions set forth in Section 3.03 were satisfied or waived, such payment
shall be applied solely to pay the Advances to all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Advances owed to
that Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
(vi)    Certain Fees. That Defaulting Lender (x) shall be entitled to receive
any facility fee pursuant to Section 2.04(a) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to the aggregate
principal amount of the Advances funded by it.
(vii)    Termination of Commitment. The Company may terminate the unused amount
of the Commitment of any Defaulting Lender upon not less than ten Business Days’
prior notice to the Agent (which shall promptly notify the Lenders thereof), and
in such event the provisions of Section 2.20(a)(ii) will apply to all amounts
thereafter paid by the Borrowers for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim any Borrower, the Agent or any Lender may have against such
Defaulting Lender.
(b)    Defaulting Lender Cure. If the Company and the Agent agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase that portion
of outstanding Advances of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Advances to be held on a pro
rata basis by the Lenders in accordance with their respective Commitments,
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties and subject to Section 9.18, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01.    Conditions Precedent to Effectiveness of Section 2.01 .
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:
(a)    There shall have occurred no Material Adverse Change since December 31,
2018, except as disclosed by the Company in writing to the Lenders prior to the
date of execution of this Agreement.
(b)    The Company shall have notified the Agent in writing as to the proposed
Effective Date.




--------------------------------------------------------------------------------

36




(c)    The Company shall have paid all accrued fees and expenses of the Agent
and the Lenders that shall have been invoiced as of the Effective Date
(including the accrued fees and expenses of counsel to the Agent), in each case
solely to the extent such fees and expenses are required by other provisions of
this Agreement to be so paid.
(d)    On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a Responsible Officer of the Company, dated the Effective Date, stating that:
(i)    The representations and warranties of the Company contained in
Section 4.01 are correct on and as of the Effective Date, and
(ii)    No event has occurred and is continuing that constitutes a Default.
(e)    The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance reasonably satisfactory to
the Agent and each of the Lenders and (except for the Notes) in sufficient
copies for each Lender:
(i)    The Notes of the Company to the order of the Lenders, respectively, to
the extent requested by any Lender pursuant to Section 2.18.
(ii)    Certified copies of the resolutions of the Board of Directors of the
Company approving this Agreement (including the Commitment Increase contemplated
by Section 2.05(c)) and the Notes of the Company, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and such Notes.
(iii)    A certificate of a Responsible Officer of the Company certifying the
names and true signatures of the officers of the Company authorized to sign this
Agreement and the Notes of the Company and the other documents to be delivered
hereunder.
(iv)    A favorable opinion of Damien Atkins, Senior Vice President, General
Counsel and Secretary of the Company, substantially in the form of Exhibit G
hereto.
(v)    Such other approvals, opinions or documents as any Lender, through the
Agent, may reasonably request prior to the Effective Date.
(f)    The Company shall have terminated the commitments, and paid in full all
Debt, interest, fees and other amounts outstanding, under the $1,100,000,000
Five-Year Credit Agreement dated as of October 14, 2011 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Five-Year
Credit Agreement”) among the Company, as borrower, the lenders and arrangers
parties thereto and Bank of America, N.A., as administrative agent, and each of
the Lenders that is a party to such credit facility hereby waives, upon
execution of this Agreement, the three Business Days’ notice required by Section
2.05 of the Five-Year Credit Agreement relating to the termination of
commitments thereunder.




--------------------------------------------------------------------------------


37




SECTION 3.02.    Initial Borrowing of Each Designated Subsidiary. The obligation
of each Lender to make an initial Advance to each Designated Subsidiary
following any designation of such Designated Subsidiary as a Borrower hereunder
pursuant to Section 9.08 is subject to the Agent’s receipt on or before the date
of such initial Advance of each of the following, in form and substance
satisfactory to the Agent and dated such date, and (except for the Notes) in
sufficient copies for each Lender:
(a)    The Notes of such Borrower to the order of the Lenders, respectively, to
the extent requested by any Lender pursuant to Section 2.18.
(b)    Certified copies of the resolutions of the Board of Directors of such
Borrower approving this Agreement and the Notes of such Borrower, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and such Notes.
(c)    A certificate of a Responsible Officer of such Borrower certifying the
names and true signatures of the officers of such Borrower authorized to sign
this Agreement and the Notes of such Borrower and the other documents to be
delivered hereunder.
(d)    A certificate signed by a Responsible Officer of the Company, dated as of
the date of such initial Advance, certifying that such Borrower shall have
obtained all governmental and third party authorizations, consents, approvals
(including exchange control approvals) and licenses required under applicable
laws and regulations necessary for such Borrower to execute and deliver this
Agreement and the Notes of such Borrower and to perform its obligations
thereunder.
(e)    The Designation Letter of such Designated Subsidiary, substantially in
the form of Exhibit E hereto.
(f)    With respect to each Designated Subsidiary that has its principal place
of business outside of the United States of America, evidence of the Process
Agent’s acceptance of its appointment pursuant to Section 9.12(a) as the agent
of such Borrower, substantially in the form of Exhibit F hereto.
(g)    A favorable opinion of counsel (which may be in-house counsel) to such
Designated Subsidiary, dated the date of such Initial Advance, substantially in
the form of Exhibit H hereto or such other form as may be reasonably acceptable
to the Agent.
(h)    Such other approvals, opinions or documents as any Lender, through the
Agent, may reasonably request, including documentation and other information
that the Agent or any Lender may request in order to comply with its obligations
under applicable “know your customer” and anti-money laundering rules and
regulations.

SECTION 3.03.    Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of each Borrowing shall be subject to
the conditions precedent that the Effective Date shall have occurred and on the
date of such Borrowing the following statements shall be true (and each of the
giving of the applicable Loan Notice and the acceptance by




--------------------------------------------------------------------------------

38




the Borrower requesting such Borrowing of the proceeds of such Borrowing shall
constitute a representation and warranty by such Borrower that on the date of
such Borrowing such statements are true):
(i)    the representations and warranties of the Company contained in
Section 4.01(except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof (other than clause (B)
thereof)) are correct on and as of the date of such Borrowing, before and
immediately after giving effect to such Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date, and, if such Borrower
is a Designated Subsidiary, the representations and warranties of such Borrower
contained in its Designation Letter are correct on and as of the date of such
Borrowing, before and immediately after giving effect to such Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date, and
(ii)    no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

SECTION 3.04.    Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Company, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

SECTION 4.01.    Representations and Warranties of the Company. The Company
represents and warrants as follows:
(a)    The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware.
(b)    The execution, delivery and performance by the Company of this Agreement
and the Notes of the Company to be delivered by it, and the consummation of the
transactions contemplated hereby, are within the Company’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Company’s charter or by‑laws or (ii) any law or any
contractual restriction binding on or affecting the Company, except where such
contravention would not be reasonably likely to have a Material Adverse Effect.
(c)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Company
of this Agreement or the Notes of the Company to be delivered by it, except for
those authorizations, approvals, actions, notices and filings (i) listed on
Schedule 4.01(c) hereto, all of which have been duly obtained, taken, given




--------------------------------------------------------------------------------

39




or made and are in full force and effect and (ii) where the Company’s failure to
receive, take or make such authorization, approval, action, notice or filing
would not have a Material Adverse Effect.
(d)    This Agreement has been, and each of the Notes of the Company to be
delivered by it when delivered hereunder will have been, duly executed and
delivered by the Company. This Agreement is, and each of the Notes of the
Company when delivered hereunder will be, the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with
their respective terms, subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
general principles of equity.
(e)    The Consolidated balance sheet of the Company and its Subsidiaries as at
December 31, 2018, and the related Consolidated statements of income, equity and
cash flows of the Company and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Ernst & Young LLP, independent public accountants,
and the Consolidated condensed balance sheet of the Company and its Subsidiaries
as at March 31, 2019, and the related Consolidated statements of income and
condensed cash flows of the Company and its Subsidiaries for the three months
then ended, duly certified by the chief financial officer of the Company, copies
of which have been furnished to each Lender, fairly present, subject, in the
case of said balance sheet as at March 31, 2019, and said statements of income
and cash flows for the three months then ended, to audit adjustments, the
Consolidated financial condition of the Company and its Subsidiaries as at such
dates and the Consolidated results of the operations of the Company and its
Subsidiaries for the periods ended on such dates, all in accordance with
accounting principles generally accepted in the United States consistently
applied; provided, however, that said balance sheet and statements of income and
cash flows for the three months ended as at March 31, 2019 are instead prepared
in accordance with applicable rules and regulations of the Securities and
Exchange Commission. Since December 31, 2018, there has been no Material Adverse
Change.
(f)    There is no pending or, to the Company’s knowledge, threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action against, or to the Company’s knowledge, affecting the
Company or any of its Subsidiaries before any court, governmental agency or
arbitrator that (A) would be reasonably likely to have a Material Adverse Effect
or (B) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.
(g)    No proceeds of any Advance will be applied in any manner that will
violate or cause any Lender to violate Regulation U issued by the Board of
Governors of the Federal Reserve System.
(h)    The Company is not an “investment company”, as such term is defined in
the Investment Company Act of 1940, as amended.
(i)    The Company and each of its Subsidiaries is in compliance with the
applicable provisions of ERISA except where the failure to be in compliance
would not have a Material Adverse Effect.




--------------------------------------------------------------------------------

40




(j)    No report, financial statement, certificate or other written information
furnished by or on behalf of the Company to the Agent or any Lender in
connection with the transactions contemplated or delivered hereunder (in each
case, as modified or supplemented by other information so furnished) contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, when taken as a whole and in the light of the
circumstances under which they were made, not misleading.
(k)    The Company has implemented and maintains in effect policies and
procedures designed to promote compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Company, its Subsidiaries and their
respective officers and employees and to the knowledge of the Company its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Company, any Subsidiary or
any of their respective officers or, to the knowledge of the Company or such
Subsidiary, their respective directors or employees or (b) to the knowledge of
the Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.
(l)    No Borrower is an EEA Financial Institution.

ARTICLE V
COVENANTS OF THE COMPANY

SECTION 5.01.    Affirmative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Company will:
(a)    Compliance with Laws, Obligations, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws as provided in Section 5.01(i),
except where the failure to so comply would not be reasonably likely to have a
Material Adverse Effect; and maintain in effect and enforce policies and
procedures designed to promote compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.
(b)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent if
the failure to so pay and discharge would be reasonably likely to have a
Material Adverse Effect, (i) all Taxes, assessments and governmental charges or
levies imposed upon it or upon its property and (ii) all lawful claims that, if
unpaid, will by law become a Lien upon its property; provided, however, that
neither the Company nor any of its Subsidiaries shall be required to pay or
discharge any such Tax, assessment, charge or claim that is being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained.
(c)    Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (or




--------------------------------------------------------------------------------

41




continue to maintain self-insurance) in such amounts and covering such risks as
is usually carried by reputable companies engaged in similar businesses and
owning similar properties in the same general areas in which the Company or such
Subsidiary operates.
(d)    Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its corporate
existence, and take such reasonable steps to preserve and maintain its rights
(charter and statutory) and franchises; provided, however, that the Company and
its Subsidiaries may consummate any merger or consolidation permitted under
Section 5.02(b) and provided further that neither the Company nor any of its
Subsidiaries shall be required to preserve any right or franchise if the loss
thereof would not be reasonably likely to have a Material Adverse Effect.
(e)    Authorizations. Obtain, and cause each Designated Subsidiary with a
principal place of business outside the United States to obtain, at any time and
from time to time all authorizations, licenses, consents or approvals (including
exchange control approvals) as shall now or hereafter be necessary or desirable
under applicable law or regulations in connection with such Designated
Subsidiary’s making and performance of this Agreement and, upon the request of
any Lender, promptly furnish to such Lender copies thereof.
(f)    Keeping of Books. Keep, and cause each of its Material Subsidiaries with
a principal place of business in the United States to keep, proper books of
record and account, in which full and correct entries in all material respects
shall be made of all financial transactions and the assets and business of the
Company and each such Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.
(g)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all property useful and necessary in
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, except where the failure to do so would not be reasonably
likely to have a Material Adverse Effect.
(h)    Reporting Requirements. Furnish to the Lenders:
(i)    as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Company, copies of
the unaudited Consolidated condensed balance sheet of the Company and its
Subsidiaries as of the end of such quarter and the related unaudited
Consolidated statements of income and Consolidated condensed statements of cash
flows of the Company and its Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, all
certified (subject to audit adjustments) by a Responsible Officer of the Company
as to fairness of presentation and conformity to GAAP, together with a
certificate of a Responsible Officer of the Company as to compliance with the
terms of this Agreement;
(ii)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Company, a copy of the annual report for such year for
the Company and its Subsidiaries, containing a Consolidated balance sheet of the
Company and its Subsidiaries as of the end of such fiscal year and the related
Consolidated




--------------------------------------------------------------------------------

42




statements of income and cash flows of the Company and its Subsidiaries for such
fiscal year, in each case accompanied by an opinion of Ernst & Young LLP or
other nationally recognized independent public accountants, together with a
certificate of a Responsible Officer of the Company as to compliance with the
terms of this Agreement;
(iii)    as soon as possible and in any event within five days after a
Responsible Officer of the Company becomes aware of the occurrence of each
Default continuing on the date of such statement, a statement of the chief
financial officer or the treasurer of the Company setting forth the details of
such Default and the action that the Company has taken and proposes to take with
respect thereto;
(iv)    as soon as possible and in any event within three days after the
occurrence of a Change of Control, notice of such Change of Control setting
forth the details of such Change of Control;
(v)    promptly after the sending or filing thereof, copies of all reports and
registration statements that the Company or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;
(vi)    promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 4.01(f); and
(vii)    such other information respecting the Company or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 5.01(h)(i), (h)(ii),
(h)(v) or (h)(vi) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 9.02; or (ii)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent);
provided that the Company shall notify the Agent (by electronic mail) of the
posting of any such documents and provide to the Agent by electronic mail
electronic versions (i.e., soft copies) of such documents to the extent
requested by the Agent. The Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Company
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Company hereby acknowledges that (a) the Agent will make available to the
Lenders materials and/or information provided by or on behalf of the Company
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the




--------------------------------------------------------------------------------

43




Company or its Subsidiaries, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Company hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Company shall be deemed to have
authorized the Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Company or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.08); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Agent and the Arrangers shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Company shall be under no obligation to mark any Borrower
Materials “PUBLIC.”
(i)    Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries to comply and take all reasonable efforts to cause all lessees and
other Persons operating or occupying its properties, to comply with all
applicable Environmental Laws and Environmental Permits except where the failure
to so comply would not be reasonably likely to have a Material Adverse Effect.

SECTION 5.02.    Negative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Company will not:
(a)    Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries
to create or suffer to exist, any Lien on or with respect to any of its
properties, whether now owned or hereafter acquired, or assign, or permit any of
its Subsidiaries to assign, any right to receive income, other than:
(i)    Permitted Liens,
(ii)    purchase money Liens upon or in any real property or equipment acquired
or held by the Company or any Subsidiary of the Company in the ordinary course
of business to secure the purchase price of such property or equipment or to
secure Debt incurred solely for the purpose of financing the acquisition of such
property or equipment, or Liens existing on such property or equipment at the
time of its acquisition (other than any such Liens created in contemplation of
such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real property or
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced,




--------------------------------------------------------------------------------

44




(iii)    any assignment of any right to receive income existing on the Effective
Date and any Liens existing on the Effective Date,
(iv)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company; provided that such Liens do not extend to
any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary,
(v)    Liens arising in connection with capital lease obligations; provided,
however, that no such Lien shall extend to or cover any property or assets other
than the property and assets subject to such capital lease obligations,
(vi)    precautionary Liens provided by the Company or any Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets
(other than the right to receive income) by the Company or such Subsidiary which
transaction constitutes a “sale” under GAAP,
(vii)    any assignment of the right to receive income in connection with the
sale of a Subsidiary or a business unit otherwise permitted under this
Agreement,
(viii)    other Liens or any other assignment of any right to receive income (in
addition to the Liens and assignments permitted under the other clauses of this
Section 5.02(a) securing Debt in an aggregate principal amount not to exceed the
greater of: (a) $450,000,000 or (b) 10% of the Consolidated total assets of the
Company as reflected in the financial statements most recently delivered under
Section 5.01(h), and
(ix)    the replacement, extension or renewal of any Lien or any assignment of
any right to receive income permitted by clause (iii) or (iv) above upon or in
the same property theretofore subject thereto or the replacement, extension or
renewal (without increase in the amount or change in any direct or contingent
obligor) of the Debt secured thereby.
(b)    Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, except that the Company merge with any other
Person so long as the Company is the surviving entity, provided, that no Default
shall have occurred and be continuing at the time of such proposed transaction
or would result therefrom.
(c)    Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
date hereof or reasonable extensions thereof or activities ancillary thereto.
(d)    Use of Proceeds. Request any Borrowing or use, or permit any of its
Subsidiaries and its or their respective directors, officers, employees and
agents to use, the proceeds of any Borrowing (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment




--------------------------------------------------------------------------------

45




or giving of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or in a European Union member state, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

SECTION 5.03.    Financial Covenant. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Company shall maintain,
as of the end of each fiscal quarter, a ratio of (a) Pre-Tax Income from
Continuing Operations for the four fiscal quarters then ended to
(b) Consolidated Interest Expense for such four fiscal quarters of not less than
2.0 to 1.0.

ARTICLE VI
EVENTS OF DEFAULT

SECTION 6.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    Any Borrower shall fail to pay any principal of any Advance within one
Business Day after the same becomes due and payable; or any Borrower shall fail
to pay any interest on any Advance or make any other payment of fees or other
amounts payable under this Agreement or any Note within three Business Days
after the same becomes due and payable; or
(b)    Any representation or warranty made by the Company herein or, in the case
of a Borrower that is a Designated Subsidiary, in such Borrower’s Designation
Letter, or by any Borrower in connection with this Agreement shall prove to have
been incorrect in any material respect when made; or
(c)    (i) The Company shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) or (h)(iii) or (iv), 5.02 or 5.03, or
(ii) the Company or any other Borrower shall fail to perform or observe any
term, covenant or agreement contained in Section 5.01(h)(i), (ii) or (v) if such
failure shall remain unremedied for 10 days after written notice thereof shall
have been given to the relevant Borrower by the Agent or any Lender, or
(iii) the Company or any other Borrower shall fail to perform or observe any
other term, covenant or agreement contained in this Agreement on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to the relevant Borrower by the
Agent or any Lender; or
(d)    Any Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $125,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of such Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to




--------------------------------------------------------------------------------

46




accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof, unless the event
giving rise to such prepayment, redemption, purchase or defeasance is not
related directly to any action taken by, or the condition (financial or
otherwise) or operations of, the Company, any of its Subsidiaries, or any of
their respective properties; or
(e)    Any Borrower or any of its Material Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Borrower or
any of its Material Subsidiaries seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
any Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or
(f)    Any judgment or order for the payment of money in excess of $125,000,000
shall be rendered against any Borrower or any of its Subsidiaries and there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; provided, however, that any such judgment or order shall not be an
Event of Default under this Section 6.01(f) if and for so long as (i) the amount
of such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not denied coverage of the claim made for payment of, the
amount of such judgment or order; or
(g)    The Company or any ERISA Affiliate shall incur, or, in the reasonable
opinion of Majority Lenders, shall be reasonably likely to incur liability in
excess of $125,000,000 in the aggregate as a result of one or more of the
following: (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of the Company or any of its ERISA Affiliates from a Multiemployer
Plan; or (iii) the insolvency or termination of a Multiemployer Plan; or
(h)    So long as any Subsidiary that is designated as a Borrower hereunder has
any Advances outstanding (i) such Designated Subsidiary shall cease to be a
Subsidiary of the Company or (ii) the Guaranty with respect to such Designated
Subsidiary for any reason ceases to be valid and binding on the Company or the
Company so states in writing;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Company and each other
Borrower, declare the obligation of each Lender to




--------------------------------------------------------------------------------

47




make Advances to be terminated, whereupon the same shall forthwith terminate,
and (ii) shall at the request, or may with the consent, of the Majority Lenders,
by notice to the Company and each other Borrower, declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrowers; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Federal Bankruptcy Code, (A) the obligation of each Lender to make Advances to
such Borrower (or, if such event has occurred in respect of the Company, to make
Advances to any Borrower) shall automatically be terminated and (B) the
Advances, all such interest and all such amounts owing by such Borrower (or, if
such event has occurred in respect of the Company, owing by all of the
Borrowers) shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrowers.

ARTICLE VII

GUARANTY

SECTION 7.01.    Guaranty. For valuable consideration, receipt whereof is hereby
acknowledged, and to induce each Lender to make Advances to the Designated
Subsidiaries and to induce the Agent to act hereunder, the Company hereby
unconditionally and irrevocably guarantees to each Lender and the Agent the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all obligations of the Designated Subsidiaries now or hereafter
existing under this Agreement or the Notes, whether for principal, interest,
fees, indemnities, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable and documented expenses
(including reasonable counsel fees and expenses) incurred by the Agent or any
Lender in enforcing any rights under this Guaranty. Without limiting the
generality of the foregoing, the Company’s liability shall extend to all amounts
that constitute part of the Guaranteed Obligations and that would be owed by any
Designated Subsidiary to the Agent or any Lender under this Agreement and the
Notes but for the fact that such Guaranteed Obligations are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such Designated Subsidiary.

SECTION 7.02.    Guaranty Absolute. The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or any
Lender with respect thereto. The obligations of the Company under this Guaranty
are independent of the Guaranteed Obligations or any other obligations of any
Designated Subsidiary under this Agreement and the Notes, and a separate action
or actions may be brought and prosecuted against the Company to enforce the
obligations of the Company under this Guaranty, irrespective of whether any
action is brought against any Borrower or whether any Borrower is joined in any
such action or actions. The liability of the Company under this Guaranty shall
be irrevocable, absolute and unconditional irrespective of, and the Company
hereby irrevocably waives any defenses (other than payment in full) it may now
or hereafter have in any way relating to, any or all of the following:
(a)    any lack of validity or enforceability of this Agreement or the Notes, or
any other agreement or instrument relating thereto;




--------------------------------------------------------------------------------

48




(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any Designated Subsidiary under this Agreement or the Notes, or any other
amendment or waiver of or any consent to departure from this Agreement or any
Note, including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Designated Subsidiary
or any of its Subsidiaries or otherwise;
(c)    any taking, release or amendment or waiver of or consent to departure
from any other guaranty, for all or any of the Guaranteed Obligations;
(d)    any change, restructuring or termination of the corporate structure or
existence of any Designated Subsidiary or any of its Subsidiaries;
(e)    any failure of the Agent or any Lender to disclose to the Company or any
Designated Subsidiary any information relating to the financial condition,
operations, properties or prospects of any Designated Subsidiary now or in the
future known to the Agent or such Lender, as the case may be (the Company
waiving any duty on the part of the Agent or the Lenders to disclose such
information); or
(f)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Designated Subsidiary or the Company or any other guarantor or
surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Designated Subsidiary or otherwise, all as
though such payment had not been made.

SECTION 7.03.    Waivers and Acknowledgments. (a) The Company hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender exhaust any right or take any action against any Designated
Subsidiary or any other Person, and all other notices and demands whatsoever.
(a)    The Company hereby waives any right to revoke this Guaranty, and
acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.
(b)    The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Notes and that the waivers set forth in this Section 7.03 are knowingly
made in contemplation of such benefits.

SECTION 7.04.    Subrogation. The Company will not exercise any rights that it
may now or hereafter acquire against any Designated Subsidiary or any other
insider guarantor that arise from the existence, payment, performance or
enforcement of the Company’s obligations under this Guaranty or any provision of
this Agreement or the Notes, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate




--------------------------------------------------------------------------------

49




in any claim or remedy of the Agent or any Lender against such Designated
Subsidiary or any other insider guarantor or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from such
Designated Subsidiary or any other insider guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash and the Commitments shall have expired or
terminated. If any amount shall be paid to the Company in violation of the
preceding sentence at any time prior to the later of the payment in full in cash
of the Guaranteed Obligations and all other amounts payable under this Guaranty
and the latest Termination Date, such amount shall be held in trust for the
benefit of the Agent and Lenders and shall forthwith be paid to the Agent to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of this Agreement and any Notes, or to be held as collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) the Company shall make payment to the Agent or any Lender of all or any part
of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall be paid in full in cash and
(iii) the latest Termination Date shall have occurred, the Agent and the Lenders
will, at the Company’s request and expense, execute and deliver to the Company
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Company of an interest
in the Guaranteed Obligations resulting from such payment by the Company.

SECTION 7.05.    Continuing Guaranty; Assignments Under the Credit Agreement.
This Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until the later of the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Agreement and the latest
Termination Date, (b) be binding upon the Company, its successors and assigns
and (c) inure to the benefit of and be enforceable by the Agent and the Lenders
and their respective successors, transferees and assigns. Without limiting the
generality of the foregoing clause (c), any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitment, the
Advances owing to it and any Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, in each case as and to the
extent provided in Section 9.07 of this Agreement.

SECTION 7.06.    No Stay. The Company agrees that, as between (a) the Company
and (b) the Lenders and the Agent, the Guaranteed Obligations of any Designated
Subsidiary guaranteed by the Company hereunder may be declared to be forthwith
due and payable as provided in Article VI hereof for purposes of this Guaranty
by declaration to the Company as guarantor notwithstanding any stay, injunction
or other prohibition preventing such declaration as against such Designated
Subsidiary and that, in the event of such declaration to the Company as
guarantor, such Guaranteed Obligations (whether or not due and payable by such
Designated Subsidiary), shall forthwith become due and payable by the Company
for purposes of this Guaranty.

ARTICLE VIII

THE AGENT




--------------------------------------------------------------------------------


50




SECTION 8.01.    Authorization and Authority. Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Agent hereunder
and under any Notes and authorizes the Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article (other than Section 8.06 to the extent
therein provided) are solely for the benefit of the Agent and the Lenders, and
neither the Company nor any other Borrower shall have rights as a third party
beneficiary of any of such provisions.

SECTION 8.02.    Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

SECTION 8.03.    Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, the Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Majority Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein), provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law; and
(c)    shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Company or a Lender.
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions




--------------------------------------------------------------------------------

51




set forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any Note or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article III or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.

SECTION 8.04.    Reliance by Agent. The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Advance. The Agent may consult with legal counsel (who may be counsel
for the Company), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

SECTION 8.05.    Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub‑agents appointed by the Agent. The Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Agent and any such sub‑agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

SECTION 8.06.    Resignation of Agent. (a)    The Agent may at any time give
notice of its resignation to the Lenders and the Company. Upon receipt of any
such notice of resignation, the Majority Lenders shall have the right, subject
the Company’s approval (not to be unreasonably withheld and so long no Event of
Default is continuing), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation (the “Resignation Effective
Date”), then the retiring Agent may on behalf of the Lenders, subject the
Company’s approval (not to be unreasonably withheld and so long no Event of
Default is continuing), appoint a successor Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
(b)    If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Majority Lenders may, subject the Company’s
approval (not to be unreasonably withheld and so long no Event of Default is
continuing), to the extent permitted by applicable law, by notice in writing to
the Company and such Person remove such Person as Agent and, subject to the
Company’s approval (not to be unreasonably withheld and so long no Event of
Default is continuing), appoint a successor. If no such successor shall have
been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the




--------------------------------------------------------------------------------

52




Majority Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the Notes and (2) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until such time as
the Majority Lenders appoint a successor Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the Notes (if not already discharged therefrom as provided
above in this Section). The fees payable by the Company to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Agent’s resignation
hereunder, the provisions of this Article and Section 9.04 shall continue in
effect for the benefit of such retiring Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

SECTION 8.07.    Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement or any related
agreement or any document furnished hereunder or thereunder.

SECTION 8.08.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, any syndication agent or
any documentation agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement, except in its capacity, as
applicable, as the Agent or a Lender hereunder.

SECTION 8.09.    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent and not, for the avoidance of doubt, to or
for the benefit of any Borrower, that at least one of the following is and will
be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company




--------------------------------------------------------------------------------

53




general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Agent and not, for the avoidance of doubt, to or for the benefit
of any Borrower, that the Agent is not a fiduciary with respect to the assets of
such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Agent under this Agreement or any documents related hereto).
As used in this Section:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.



ARTICLE IX

MISCELLANEOUS




--------------------------------------------------------------------------------


54




SECTION 9.01.    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any Notes, and no consent to any departure by the Company or
any other Borrower therefrom, shall be effective unless in writing signed by the
Majority Lenders and the Company or the applicable Borrower, as the case may be,
and either acknowledged by or notified to the Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that, notwithstanding the foregoing,
no such amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 3.01 without the written consent
of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 6.01) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement for any payment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder
without the written consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Advance, or any fees or other amounts payable hereunder without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Majority Lenders shall be necessary to amend Section 2.07(c)
or to waive any obligation of any Borrower to pay interest at the rate
proscribed by Section 2.07(c);
(e)    change the pro rata sharing of payments set forth in Section 2.15 during
the continuation of an Event of Default without the written consent of each
Lender;
(f)    change any provision of this Section or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
(g)    release the Company from the Guaranty without the written consent of each
Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above,
affect the rights or duties of the Agent under this Agreement or any Note and
(ii) any fee letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender. Notwithstanding the foregoing, it is hereby understood and
agreed that any change or modification to this Agreement made




--------------------------------------------------------------------------------

55




pursuant to any increase or extension permitted by Section 2.05 or 2.19, as
applicable, shall not require the consent of either the Agent or the Majority
Lenders.

SECTION 9.02.    Notices, Etc. Notices Generally. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by electronic communication as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i)    if to the Company or the Agent, to the address, electronic mail address
or telephone number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, electronic mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by electronic transmission shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(a)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(b)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR




--------------------------------------------------------------------------------

56




COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Company’s or the Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction to have resulted from the gross negligence, bad faith,
material breach of the provisions hereof, or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
(c)    Change of Address, Etc. Each of the Company and the Agent may change its
address, electronic mail address or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, electronic mail address or telephone number for
notices and other communications hereunder by notice to the Company and the
Agent. In addition, each Lender agrees to notify the Agent from time to time to
ensure that the Agent has on record (i) an effective address, contact name,
telephone number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
(d)    Reliance by Agent and Lenders. The Agent and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Notices of
Borrowing) purportedly given by or on behalf of a Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to and other telephonic communications with the
Agent may be recorded by the Agent, and each of the parties hereto hereby
consents to such recording.

SECTION 9.03.    No Waiver; Remedies. No failure on the part of any Lender or
the Agent to exercise, and no delay in exercising, any right hereunder or under
any Note shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.




--------------------------------------------------------------------------------

57




Notwithstanding anything to the contrary contained herein or in any Note, the
authority to enforce rights and remedies hereunder and under the Notes against
the Company or any other Borrower shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Agent in accordance with Section
6.01 for the benefit of all the Lenders; provided, however, that the foregoing
shall not prohibit (a) the Agent from exercising on its own behalf the rights
and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder, (b) any Lender from exercising setoff rights in accordance with
Section 9.05 (subject to the terms of Section 2.15), or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Borrower under any debtor
relief law; and provided, further, that if at any time there is no Person acting
as Agent hereunder, then (i) the Majority Lenders shall have the rights
otherwise ascribed to the Agent pursuant to Section 6.01 and (ii) in addition to
the matters set forth in clauses (b) and (c) of the preceding proviso and
subject to Section 2.15, any Lender may, with the consent of the Majority
Lenders, enforce any rights and remedies available to it and as authorized by
the Majority Lenders.

SECTION 9.04.    Costs and Expenses. (a) The Company agrees to pay or cause to
be paid on demand all reasonable and documented costs and expenses of the Agent
in connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, messenger costs and expenses and (B) the
reasonable fees and expenses of one counsel for the Agent with respect thereto
and with respect to advising the Agent as to its rights and responsibilities
under this Agreement. The Company further agrees to pay or cause to be paid on
demand all reasonable and documented costs and expenses of the Agent and the
Lenders, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes and the other
documents to be delivered hereunder, including, without limitation, reasonable
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 9.04(a).
(a)    The Company agrees to indemnify and hold harmless the Agent and each
Lender and each of their Affiliates and their officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of, or in connection with the preparation for
a defense of, any investigation, litigation or proceeding arising out of,
related to or in connection with the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances whether or not such investigation, litigation or proceeding is
brought by any Borrower or the directors, shareholders or creditors of any
Borrower or an Indemnified Party or any other Person or any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated, except (i) to the extent such claim, damage, loss,
liability or expense results from such Indemnified Party’s (or its officers,
directors, employees, agents or controlling persons) gross negligence, bad
faith, material breach of the provisions hereof, or willful misconduct and (ii)
to the extent relating to any investigation, litigation or proceeding solely
between or among Indemnified Parties not arising by any act or omission by the
Company; provided further, that this Section 9.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.




--------------------------------------------------------------------------------

58




(b)    Promptly after receipt by an Indemnified Party of notice of the
commencement of any action or proceeding involving any claim, damage, loss or
liability referred to in paragraph (b) above, such Indemnified Party will, if a
claim in respect thereof is to be made against any Borrower, give written notice
to such Borrower of the commencement of such action; provided that the failure
of any Indemnified Party to give notice as provided in this Section 9.04(c)
shall not relieve such Borrower of its obligations under paragraph (b) above,
except only to the extent that such Borrower actually suffers damage solely as a
result of such failure to give notice. In the event that any such action or
proceeding is brought against an Indemnified Party, unless in such Indemnified
Party’s sole judgment (based on advice of counsel) a conflict of interest
between such Indemnified Party and a Borrower may exist in respect thereof, such
Borrower shall be entitled to participate in and to assume the defense thereof
with counsel reasonably satisfactory to such Indemnified Party. After notice
from such Borrower to such Indemnified Party of its election to assume the
defense thereof, such Borrower shall not be liable to such Indemnified Party for
any legal or other expenses subsequently incurred by such Indemnified Party in
connection with the defense thereof (other than reasonable costs of
investigation). No Borrower shall consent to the entry of any dismissal or
judgment, or enter into any settlement of any pending or threatened action or
proceeding against any Indemnified Party that is or could have been a party and
for whom indemnity could have been sought under paragraph (b) above without the
consent of such Indemnified Party unless such judgment, dismissal or settlement
includes as an unconditional term thereof the giving of a release from all
liability in respect of such action or proceeding to such Indemnified Party;
provided that each Indemnified Party agrees that, if a Borrower reconfirms to
such Indemnified Party that it is indemnified from all liability in respect of
any such action or proceeding referred to in the preceding sentence, such
Indemnified Party will not enter into any settlement of any such action or
proceeding without the consent of such Borrower (which consent shall not be
unreasonably withheld). In addition to the foregoing, each Borrower shall not,
in assuming the defense of any Indemnified Party, agree to any dismissal or
settlement without the prior written consent of such Indemnified Party if such
dismissal or settlement (A) would require any admission or acknowledgement of
culpability or wrongdoing by such Indemnified Party or (B) would provide for any
nonmonetary relief to any Persons to be performed by such Indemnified Party.
(c)    If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, (i) as a result of a
payment or Conversion pursuant to Section 2.10 or 2.12, (ii) as a result of a
Commitment Increase pursuant to Section 2.05(c), (iii) as a result of
acceleration of the maturity of the Advances pursuant to Section 6.01 or for any
other reason, or (iv) by an Eligible Assignee to a Lender other than on the last
day of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 9.07 as a result of a
demand by the Company pursuant to Section 2.17, such Borrower shall, upon demand
by such Lender (with a copy of such demand to the Agent), pay to the Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses that it may reasonably and actually
incur as a result of such payment or Conversion, including, without limitation,
any loss (other than loss of anticipated profits, indirect losses and special or
consequential damages), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.
(d)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Lender severally




--------------------------------------------------------------------------------

59




agrees to pay to the Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s ratable share (determined by each Lender’s Commitment
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agent (or any such sub-agent) in connection with such capacity. The
obligations of the Lenders under this subsection (e) are subject to the
provisions of Section 2.02(e).
(e)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the parties hereto shall not assert, and hereby waive, any claim
against any Indemnified Party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby, any Advance or the use of the proceeds thereof. No
Indemnified Party referred to in subsection (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnified
Party through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the transactions contemplated
hereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnified Party as determined by a
court of competent jurisdiction.
(f)    Without prejudice to the survival of any other agreement of any Borrower
hereunder, the agreements and obligations of such Borrower contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and relating to the Advances.

SECTION 9.05.    Right of Set‑off. If an Event of Default shall have occurred
and be continuing under Section 6.01 and the granting of the consent specified
in Section 6.01 to authorize the Agent to declare the Advances due and payable
pursuant to Section 6.01 shall have been obtained, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final but excluding
trust accounts, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Company or any other Borrower against any
and all of the obligations of the Company or such Borrower now or hereafter
existing under this Agreement or any Note to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any Note and although such obligations of the Company or such Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of Section 2.20 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have. Each Lender agrees to notify the Company
and the Agent promptly after any




--------------------------------------------------------------------------------

60




such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

SECTION 9.06.    Binding Effect. This Agreement shall become effective (other
than Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Company and the Agent and when the Agent shall have been notified by each
Initial Lender that such Initial Lender has executed it and thereafter shall be
binding upon and inure to the benefit of each Borrower, the Agent and each
Lender and their respective successors and assigns, except that no Borrower
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of all Lenders.

SECTION 9.07.    Assignments, Designations and Participations, Successors and
Assigns Generally. (a) No Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(a)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Advances at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $10,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed).




--------------------------------------------------------------------------------

61




(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Agent within ten (10) Business Days after having
received notice thereof; provided further however, that notwithstanding the
foregoing, the Company may withhold its approval if the Company reasonably
believes that an assignment to such Eligible Assignee pursuant to this Section
9.07 will result in the incurrence of increased costs payable by any Borrower
pursuant to Section 2.11; and
(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
the Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
any Borrower or any of the Company’s Affiliates, or (B) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, including funding, with the
consent of the Company and the Agent, the applicable ratable share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full ratable share of all Advances.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions




--------------------------------------------------------------------------------

62




of this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11, 2.14 and 9.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
(b)    Register. The Agent, acting solely for this purpose as an agent of the
Borrowers (and such agency being solely for tax purposes), shall maintain at the
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Advances owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrowers, the Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. In addition, the Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by any
Borrower or any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(c)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender or any Borrower or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 9.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of, and subject to the limitations
of, Sections 2.11, 2.14 and 9.04(d) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant




--------------------------------------------------------------------------------

63




also shall be entitled to the benefits of Section 9.05 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.15 as though
it were a Lender.
(d)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 2.11 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. No Participant
shall be entitled to the benefits of Section 2.14 unless the Company is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.14(e) as though it were a
Lender.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(f)    Each Lender that sells a participation, acting solely for this purpose as
an agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in its rights and other obligations under this Agreement (the “Participation
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participation Register to any Person (including the identity
of any participant or any information relating to a participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Note) except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participation Register shall be conclusive, and such Lender shall
treat each person whose name is recorded in the Participation Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.

SECTION 9.08.    Designated Subsidiaries. (a) Designation. The Company may at
any time, and from time to time, upon not less than 15 Business Days’ notice,
notify the Agent that the Company intends to designate a Subsidiary as a
“Designated Subsidiary” for purposes of this Agreement. On or after the date
that is 15 Business Days after such notice, upon delivery to the Agent and each
Lender of a Designation Letter duly executed by the Company and the respective
Subsidiary and substantially in the form of Exhibit E hereto, such Subsidiary
shall thereupon become a “Designated Subsidiary” for purposes of this Agreement
and, as such, shall have all of the rights and obligations of a Borrower
hereunder. The Agent shall promptly notify each Lender of the Company’s notice
of such pending designation by the Company and the identity of the respective
Subsidiary. Following the giving of any notice pursuant to this Section 9.08(a),
if the designation of such Designated Subsidiary obligates the Agent or any
Lender to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations. In the case of a
Designated Subsidiary that qualifies




--------------------------------------------------------------------------------

64




as a “legal entity customer” under the Beneficial Ownership Regulation, a duly
executed and completed Beneficial Ownership Certification shall be delivered to
each Lender that so requests.
If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary organized under the laws of a jurisdiction outside of the United
States, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate of such Lender organized in the same
jurisdiction as such Designated Subsidiary or another foreign jurisdiction
agreed to by such Lender and the Company, to act as the Lender in respect of
such Designated Subsidiary, and such Lender shall, to the extent of Advances
made to such Designated Subsidiary, be deemed for all purposes hereof to have
satisfied its Commitment hereunder in respect of such Designated Subsidiary.
As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Designated Subsidiary, and
in any event no later than five Business Days after the delivery of such notice,
for a Designated Subsidiary that is organized under the laws of a jurisdiction
outside of the United States, any Lender that may not legally lend to, establish
credit for the account of and/or do any business whatsoever with such Designated
Subsidiary directly or through an Affiliate of such Lender as provided in the
immediately preceding paragraph (a “Protesting Lender”) shall so notify the
Company and the Agent in writing. With respect to each Protesting Lender, the
Company shall, effective on or before the date that such Designated Subsidiary
shall have the right to borrow hereunder, either (A) notify the Agent and such
Protesting Lender that the Commitments of such Protesting Lender shall be
terminated; provided that such Protesting Lender shall have received payment of
an amount equal to the outstanding principal of its Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder including
any amounts due under Section 9.04(d), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
relevant Designated Subsidiary (in the case of all other amounts), or (B) cancel
its request to designate such Subsidiary as a “Designated Subsidiary” hereunder.
(a)    Termination. Upon the payment in full of all Advances of any Designated
Subsidiary then, so long as at the time no Loan Notice in respect of such
Designated Subsidiary is outstanding, such Subsidiary’s status as a “Designated
Subsidiary” shall terminate upon notice to such effect from the Agent to the
Lenders (which notice the Agent shall give promptly upon its receipt of a
request therefor from the Company). Thereafter, the Lenders shall be under no
further obligation to make any Advance hereunder to such Designated Subsidiary.

SECTION 9.09.    Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any Note or any action or proceeding relating to this
Agreement or any Note or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any




--------------------------------------------------------------------------------

65




Eligible Assignee invited to be a Lender pursuant to Section 2.05(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Company and its obligations, (g) with the consent of
the Company or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Company. For purposes of
this Section, “Information” means all information received from the Company or
any Subsidiary relating to the Company or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Agent or any Lender on a non-confidential basis prior to disclosure by the
Company or any Subsidiary, provided that, in the case of information received
from the Company or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.
Each of the Agent and the Lenders acknowledges that (a) the Information may
include material non-public information concerning the Company or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable law, including United
States Federal and state securities laws.

SECTION 9.10.    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.

SECTION 9.11.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier or other electronic communication shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.12.    Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Agent, any Lender or
any Related Party of the foregoing in any way relating to this Agreement or any
Note or the transactions relating hereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Notwithstanding the foregoing sentence, each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each Designated Subsidiary that has its
principal place of business outside of the United States of America hereby
agrees that service of process in any such action or proceeding may be made upon
the Company at its offices specified in Section 9.02 (the “Process Agent”) and
each such Designated Subsidiary hereby irrevocably appoints the Process Agent
its authorized agent to accept such service of process, and agrees that the
failure of the Process Agent to give any notice of any such service shall not
impair or affect the validity of such service or of any judgment rendered in any
action or proceeding based thereon. Each Borrower hereby further irrevocably
consents to the service of process in any action or proceeding in




--------------------------------------------------------------------------------

66




such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to such Borrower at its address set forth in
Section 9.02. Nothing in this Agreement shall affect any right that any party
may otherwise have to serve legal process in any other manner permitted by law.
To the extent that any Designated Subsidiary has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, such
Designated Subsidiary hereby irrevocably waives such immunity in respect of its
obligations under this Agreement.
(a)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court of the United States of America sitting in New York City. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

SECTION 9.13.    Patriot Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each borrower, guarantor or
grantor (the “Loan Parties”), which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act. Each Borrower shall, promptly
following a request by the Agent or any Lender, provide all documentation and
other information that the Agent or such Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

SECTION 9.14.    Survival of Representations and Warranties. All representations
and warranties made hereunder or in connection herewith shall survive the
execution and delivery hereof. Such representations and warranties have been or
will be relied upon by the Agent and each Lender, regardless of any
investigation made by the Agent or any Lender or on their behalf and
notwithstanding that the Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Advance or any other obligation hereunder shall remain
unpaid or unsatisfied.

SECTION 9.15.    Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 9.15 if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
debtor relief laws, as determined in good faith by the Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

SECTION 9.16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver




--------------------------------------------------------------------------------

67




or other modification hereof or of any Note), the Company and each other
Borrower acknowledges and agrees that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agent and the Arrangers are
arm’s-length commercial transactions between the Company, each other Borrower
and their respective Affiliates, on the one hand, and the Agent and the
Arrangers, on the other hand, (B) each of the Company and the other Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Company and each other Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby; (ii) (A) the Agent and each
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Company, any other
Borrower or any of their respective Affiliates, or any other Person and (B)
neither the Agent nor any Arranger has any obligation to the Company, any other
Borrower or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein; and
(iii) the Agent and the Arrangers and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Company, the other Borrowers and their respective Affiliates, and neither
the Agent nor any Arranger has any obligation to disclose any of such interests
to the Company, any other Borrower or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Company and the other Borrower
hereby waives and releases any claims that it may have against the Agent and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

SECTION 9.17.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY NOTE OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE NOTES BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.18.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:




--------------------------------------------------------------------------------

68




(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.19.    Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Agent, or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Agent pursuant to procedures approved by it.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES FOLLOW]










--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
THE HERSHEY COMPANY


By: /s/ Steve Voskuil    
Name: Steve Voskuil
Title: Chief Financial Officer




By: /s/ Bjork Hupfeld    
Name: Bjork Hupfeld
Title: Treasurer




BANK OF AMERICA, N.A.,
as Administrative Agent




By: /s/ Kelly Weaver    
Name: Kelly Weaver
Title: Vice President




[Hershey – Signature Page to Five Year Credit Agreement]





--------------------------------------------------------------------------------








INITIAL LENDERS:
BANK OF AMERICA, N.A.


By: /s/ J. Casey Cosgrove    
Name: J. Casey Cosgrove
Title: Director


JPMORGAN CHASE BANK, N.A.


By: /s/ Barry Bergman    
Name: Barry Bergman
Title: Managing Director


CITIBANK, N.A.


By: /s/ Carolyn A. Kee    
Name: Carolyn A. Kee
Title: Vice President


PNC BANK NATIONAL ASSOCIATION


By: /s/ John M. Dinapoli    
Name: John M. Dinapoli
Title: Senior Vice President


ROYAL BANK OF CANADA


By: /s/ Gordon MacArthur    
Name: Gordon MacArthur
Title: Authorized Signatory


U.S. BANK NATIONAL ASSOCIATION


By: /s/ Michael P. Dickman    
Name: Michael P. Dickman
Title: Senior Vice President


SANTANDER BANK, N.A.
By: /s/ Xavier Ruiz Sena    
Name: Xavier Ruiz Sena
Title: Managing Director








[Hershey – Signature Page to Five Year Credit Agreement]





--------------------------------------------------------------------------------





CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH


By: /s/ Robert Robin    
Name: Robert Robin
Title: Authorized Signatory


By: /s/ Melissa E. Brown    
Name: Melissa E. Brown
Title: Authorized Signatory
    
THE NORTHERN TRUST COMPANY


By: /s/ Peter J. Hallan    
Name: Peter J. Hallan
Title: Vice President


BANK OF CHINA, NEW YORK BRANCH


By: /s/ Raymond Qiao    
Name: Raymond Qiao
Title: Executive Vice President


BANCO BRADESCO S.A., NEW YORK BRANCH


By: /s/ Fabiana Paes de Barros    
Name: Fabiana Paes de Barros
Title: General Manager




By: /s/ Marcio Martins Bonilha Neto    
Name: Marcio Martins Bonilha Neto
Title: Manager
    


[Hershey – Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------






SCHEDULE I
COMMITMENTS




Name of Initial Lender
Commitment


Bank of America, N.A.


$208,000,000


JPMorgan Chase Bank, N.A.


$208,000,000


Citibank, N.A.


$208,000,000


PNC Bank National Association


$208,000,000


Royal Bank of Canada


$208,000,000


U.S. Bank National Association


$125,000,000


Santander Bank, N.A.


$105,000,000


Canadian Imperial Bank of Commerce, New York Branch


$80,000,000


The Northern Trust Company


$65,000,000


Bank of China, New York Branch


$60,000,000


Banco Bradesco S.A., New York Branch


$25,000,000


TOTAL


$1,500,000,000















--------------------------------------------------------------------------------








SCHEDULE 4.01(c)
REQUIRED AUTHORIZATIONS AND APPROVALS
None.




--------------------------------------------------------------------------------






SCHEDULE 9.02
AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES


THE HERSHEY COMPANY:
19 East Chocolate Avenue
Hershey, PA 17033
Attention: Treasury Department
Telephone: 717-534-7558
Facsimile: 717-534-6724
Electronic Mail: treasury@hersheys.com
Website Address: www.hersheys.com
U.S. Taxpayer Identification Number: 23-0691590




AGENT:


Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255-0001
Attention: Charles Hensley
Telephone: 980 388 3225
Facsimile: 704-719-5362
Electronic Mail: charles.hensley@bofa.com
Account No.: 1366072250600
ABA# 026009593
Ref: The Hershey Company




Other Notices as Agent:
Bank of America, N.A.
Agency Management
900 W Trade Street
Mail Code: NC1-026-06-03
Charlotte, NC 28255-0001
Attention: Kelly Weaver
Telephone: 980-387-5452
Facsimile: 704-208-2871
Electronic Mail: kelly.weaver@bofa.com




--------------------------------------------------------------------------------






EXHIBIT A - FORM OF PROMISSORY NOTE




U.S.$         Dated:     _




FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
     corporation (the “Borrower”), HEREBY PROMISES TO PAY to
the order of     (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date the principal sum of U.S.$[•]* or, if
less, the aggregate principal amount of the Advances made by the Lender to the
Borrower pursuant to the Five Year Credit Agreement dated as of July 2, 2019
among The Hershey Company, the Lenders party thereto, Bank of America, N.A., as
administrative agent (the “Agent”) and the other parties party thereto (as
amended or modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), outstanding on the Termination
Date.


The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.


Both principal and interest are payable in lawful money of the United States of
America to Bank of America, N.A., as Agent, at the Agent's Office in same day
funds. Each Advance owing to the Lender by the Borrower pursuant to the Credit
Agreement, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Promissory Note.


This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things, (i)
provides for the making of Advances by the Lender to the Borrower and each other
“Borrower” thereunder from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Advance being evidenced by
this Promissory Note, and (ii) contains provisions in Sections 2.05(b) and 6.01
and Section 2.10, respectively, for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.




*
Insert aggregate principal amount of Lender’s Commitment.









--------------------------------------------------------------------------------





The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


This Promissory Note shall be governed by, and construed and interpreted in
accordance with the laws of the State of New York.


[NAME OF BORROWER]


By


Title:




--------------------------------------------------------------------------------





ADVANCES AND PAYMENTS OF PRINCIPAL


Date
Amount of Advance
Interest Rate
Interest Period




Amount of Principal Paid
or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------






EXHIBIT B - FORM OF LOAN NOTICE


Bank of America, N.A., as Agent for the Lenders party
to the Credit Agreement referred to below
101 N Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255


Attention: Charles Hensley / Bank Loan Syndications


Ladies and Gentlemen:                            [•], 20[•]


The undersigned, [NAME OF BORROWER], refers to the Five Year Credit Agreement,
dated as of July 2, 2019 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among The Hershey Company, the Lenders party thereto, Bank of America, N.A., as
administrative agent (the “Agent”) and the other parties party thereto, and
hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that the undersigned hereby requests a Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing (the "Proposed Borrowing") as required by Section 2.02(a) of the
Credit Agreement:


(i)
The Business Day of the Proposed Borrowing is     .



(ii)The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].


(iii)
The aggregate amount of the Proposed Borrowing is $     .



[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is     month[s].]


The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:


(A)the representations and warranties of the Company contained in Section 4.01
of the Credit Agreement (except the representations set forth in the last
sentence of subsection (e) thereof and in subsection (f) thereof (other than
clause (i)(B) thereof) are correct, immediately before and after giving effect
to the Proposed Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date*[and the representations and warranties
contained in the Designation Letter of the undersigned is


*
This language should be added only if the Borrower is a Designated Subsidiary.





--------------------------------------------------------------------------------





2


correct, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date];
and


(B)no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.


Very truly yours,


[NAME OF BORROWER]


By:    
Title:






--------------------------------------------------------------------------------






EXHIBIT C - FORM OF
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement (as defined
below), receipt of a copy of which is hereby acknowledged by the Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.


1.
Assignor:         





2.
Assignee:         





3.
Borrower(s):         



4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement: Five Year Credit Agreement dated as of July 2, 2019, among The
Hershey Company (the “Company”), the Lenders party thereto, Bank of America,
N.A., as administrative agent and the other parties party thereto.



6.
Assigned Interest:







--------------------------------------------------------------------------------







Assignor
Assignee
Aggregate Amount of Commitment/ Advances
for all Lenders
Amount of Commitment
/Advances Assigned
Percentage Assigned of Commitment/ Advances




CUSIP
 Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 





[7.    Trade Date:         ]1
Effective Date:         , 20




[TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By:


Title:


ASSIGNEE
[NAME OF ASSIGNEE]




[Consented to and]2 Accepted: BANK OF AMERICA, N.A., as
Administrative Agent
By:
Title:



By:
Title:

[Consented to:]3
By:
Title:



1
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



2
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement

3    To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.




--------------------------------------------------------------------------------









ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.
Representations and Warranties.



1.Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement,
(i)the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any collateral thereunder, (iii) the
financial condition of the Company, any of its Subsidiaries or Affiliates or any
other Person obligated in respect of the Credit Agreement or (iv) the
performance or observance by the Company, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under the Credit
Agreement.


2.Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.07(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 9.07(b)(iii)
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Sections 5.01(h)(i) and (ii) thereof, as applicable, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, (vi) it has, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest; and (b) agrees
that (i) it will, independently and without reliance upon the Agent, the
Assignor or any other Lender, and based on such documents and




--------------------------------------------------------------------------------





information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.


2.Payments. From and after the Effective Date, the Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and
other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.


3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.






--------------------------------------------------------------------------------










EXHIBIT D - FORM OF ASSUMPTION AGREEMENT


[•], 20[•]


Reference is made to the Five Year Credit Agreement, dated as of July 2, 2019
(as amended or modified from time to time, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), among The Hershey
Company, the Lenders party thereto, Bank of America, N.A., as administrative
agent (the “Agent”) and the other parties party thereto. Capitalized terms used
herein which are not defined herein shall have the meanings assigned thereto in
the Credit Agreement.


The undersigned hereby agrees as follows:


1.The undersigned (a) proposes to become a Lender pursuant to Section 2.05 of
the Credit Agreement and hereby agrees with the Agent and the Borrower that it
shall become a Lender for purposes of the Credit Agreement (b) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assumption Agreement (this “Assumption
Agreement”) and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all the requirements to be an
assignee under Section 9.07(b) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 9.07(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date (as defined below), it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to enter into Credit Agreement and is experienced in
entering into transactions of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Sections 5.01(h)(i) and (ii) thereof, as applicable, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Assumption Agreement, (vi) it has, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assumption Agreement; and (c) agrees that (i) it
will, independently and without reliance upon the Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.


2.Following the execution of this Assumption Agreement, it will be delivered to
the Agent for acceptance and recording by the Agent. The effective date for this
Assumption Agreement will be [•], 20[•] (the “Effective Date”).




--------------------------------------------------------------------------------







3.Upon satisfaction of the applicable conditions set forth in Section 2.05 of
the Credit Agreement and upon such acceptance and recording by the Agent, as of
the Effective Date, the Assuming Lender shall be a party to the Credit Agreement
and have all of the rights and obligations of a Lender thereunder.
4.This Assumption Agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assumption Agreement by telecopy shall be effective as
delivery of a manually executed counterpart of this Assumption Agreement. This
Assumption Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.


Very truly yours,


By:


Name:
Title:
Accepted and agreed as of the date first above written:


BANK OF AMERICA, N.A.




By:


Name:
Title:






--------------------------------------------------------------------------------






EXHIBIT E - FORM OF
DESIGNATION LETTER


[•], 20[•]
To Bank of America, N.A.,
as Agent for the Lenders
party to the Credit Agreement
referred to below


Ladies and Gentlemen:
Reference is made to the Five Year Credit Agreement dated as of July 2, 2019
(the “Credit Agreement”), among The Hershey Company (the “Company”), the Lenders
named therein, Bank of America, N.A., as administrative agent (the “Agent”) and
the other parties party thereto. For convenience of reference, terms used herein
and defined in the Credit Agreement shall have the respective meanings ascribed
to such terms in the Credit Agreement.


Please be advised that the Company hereby designates its undersigned Subsidiary,
     (the “Designated Subsidiary”), as a “Designated Subsidiary” under and for
all purposes of the Credit Agreement.


The Designated Subsidiary, in consideration of each Lender's agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Subsidiary” and a “Borrower” under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement. In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lenders as follows:


1.The Designated Subsidiary is a     _ duly formed, validly existing and in good
standing under the laws of         _ and is duly qualified to transact business
in all jurisdictions in which such qualification is required.


2.The execution, delivery and performance by the Designated Subsidiary of this
Designation Letter, the Credit Agreement and the Notes of such Designated
Subsidiary, and the consummation of the transactions contemplated thereby, are
within the Designated Subsidiary's organizational powers, have been duly
authorized by all necessary organizational action, and do not and will not
contravene (i) the charter or by- laws of the Designated Subsidiary or (ii) law
or any contractual restriction binding on or affecting the Designated Subsidiary
except as would not have a Material Adverse Effect.


3.This Designation Agreement and each of the Notes of the




--------------------------------------------------------------------------------





Designated Subsidiary, when delivered, will have been duly executed and
delivered, and this Designation Letter, the Credit Agreement and each of the
Notes of the Designated Subsidiary, when delivered, will constitute the legal,
valid and binding obligations of the Designated Subsidiary enforceable against
the Designated Subsidiary in accordance with their respective terms except to
the extent that such enforcement may be limited by




applicable bankruptcy, insolvency and other similar laws affecting creditors'
rights generally.


4.There is no pending or, to the knowledge of such Designated Subsidiary,
threatened action, suit, investigation, litigation or proceeding including,
without limitation, any Environmental Action, affecting the Designated
Subsidiary or any of its Subsidiaries before any court, governmental agency or
arbitrator that (i) could be reasonably likely to have a Material Adverse
Effect, or (ii) purports to effect the legality, validity or enforceability of
this Designation Letter, the Credit Agreement, any Note of the Designated
Subsidiary or the consummation of the transactions contemplated thereby.


5.No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or administrative or regulatory body or any
other third party are required in connection with the execution, delivery or
performance by the Designated Subsidiary of this Designation Letter, the Credit
Agreement or the Notes of the Designated Subsidiary except for such
authorizations, consents, approvals, licenses, filings or registrations as have
heretofore been made, obtained or effected and are in full force and effect or
except as would not have a Material Adverse Effect.


6.The Designated Subsidiary is not an “investment company”, as such terms is
defined in the Investment Company Act of 1940, as amended.


Very truly yours,


THE HERSHEY COMPANY
By:        
Name:
Title:
[THE DESIGNATED SUBSIDIARY]
By:        
Name:
Title:






--------------------------------------------------------------------------------






EXHIBIT F - FORM OF
ACCEPTANCE BY COMPANY AS PROCESS AGENT
[•], 20[•]


To each of the Lenders party
to the Credit Agreement (as defined below) and to Bank of America, N.A., as
Agent for said Lenders


[Name of Designated Subsidiary]


Ladies and Gentlemen:


Reference is made to (i) that certain Credit Agreement, dated as of July 2,
2019, among The Hershey Company, a Delaware corporation (the “Company”), the
Lenders named therein, Bank of America, N.A., as administrative agent (the
“Agent”) and the other parties party thereto (as hereafter amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”; the terms
defined therein being used herein as therein defined), and (ii) to the
Designation Letter, dated [•], 20[•], pursuant to which [•] (the “New Borrower”)
has become a Borrower under the Credit Agreement.


Pursuant to Section 9.12(a) of the Credit Agreement, the New Borrower has
appointed the Company (with an office on the date hereof at Corporate
Headquarters, 19 East Chocolate Avenue, Hershey, Pennsylvania 17033-0810, United
States) as Process Agent to receive on behalf of the New Borrower service of
copies of the summons and complaint and any other process which may be served in
any action or proceeding in any New York State or Federal court of the United
States of America sitting in New York City arising out of or relating to the
Credit Agreement.


The Company hereby accepts such appointment as Process Agent and agrees with
each of you that (i) the undersigned will not terminate or abandon the
undersigned agency as such Process Agent without at least six months' prior
notice to the Agent (and hereby acknowledges that the undersigned has been
retained for its services as Process Agent through the New Borrower), (ii) the
undersigned will maintain an office in the United States through such date and
will give the Agent prompt notice of any change of address of the undersigned,
(iii) the undersigned will perform its duties as Process Agent to receive on
behalf of the New Borrower service of copies of the summons and complaint and
any other process which may be served in any action or proceeding in any New
York State or Federal court of the United States of America sitting in New York
City arising out of or relating to the Credit Agreement and (iv) the undersigned
will forward forthwith to the New Borrower at its address at




--------------------------------------------------------------------------------





[•] or, if different, its then current address, copies of any summons, complaint
and other process which the undersigned receives in connection with its
appointment as Process Agent.
This acceptance and agreement shall be binding upon the undersigned and all
successors of the undersigned.


THE HERSHEY COMPANY


By:        
Name:
Title:






--------------------------------------------------------------------------------






EXHIBIT G - FORM OF
OPINION OF
GENERAL COUNSEL
OF THE COMPANY


[OFFICIAL LETTERHEAD]


July 2, 2019


To each of the Lenders that are parties
on the date hereof to the Credit Agreement referred to below and to Bank of
America, N.A., as Agent for such Lenders


The Hershey Company


Ladies and Gentlemen:


This opinion is furnished to you pursuant to Section 3.01(e)(iv) of the Five
Year Credit Agreement, dated as of July 2, 2019 (the “Credit Agreement”), among
The Hershey Company, a Delaware corporation (the “Company”), the Lenders party
thereto, Bank of America, N.A., as administrative agent (the “Agent”) for said
Lenders, JPMorgan Chase Bank, N.A., Citibank, N.A. and PNC Bank, National
Association, as syndication agents, Royal Bank of Canada, as documentation
agent, and BofA Securities, Inc., JPMorgan Chase Bank, N.A., Citibank, N.A., PNC
Capital Markets LLC and RBC Capital Markets, as joint lead arrangers and joint
book managers. Terms defined in the Credit Agreement are used herein as therein
defined.


I am Senior Vice President, General Counsel and Secretary of the Company, and
have acted as such in connection with the preparation, execution and delivery of
the Credit Agreement.


In that connection, I have examined:


1.
the Credit Agreement and the form of Notes of the Company;



2.the documents furnished by the Company pursuant to Article III of the Credit
Agreement;


3.the Amended and Restated Certificate of Incorporation of the Company and all
amendments thereto (the "Charter"); and


4.
the by-laws of the Company and all amendments thereto (the "By-





--------------------------------------------------------------------------------





laws").


I have also examined, and have relied as to matters of fact upon, the originals,
or copies certified to my satisfaction, of such other corporate records of the
Company, certificates of public officials and of officers of the Company, and
agreements, instruments and other documents, as I have deemed necessary as a
basis for the opinions expressed below. In making such examinations, I have
assumed the genuineness of all signatures (other than those on behalf of the
Company), the authenticity of all documents submitted to me as originals and the
conformity to authentic original documents of all documents submitted to me as
certified, conformed or photographic copies. As to questions of fact material to
such opinions, I have, when relevant facts were not independently established by
me, relied upon certificates of the Company or its officers and of public
officials and as to questions of fact and law, on opinions or statements by
other lawyers reporting to me. In addition, I have relied as to certain matters
of fact upon the representations in the Credit Agreement. I have assumed the due
execution and delivery, pursuant to due authorization, of the Credit Agreement
by the Initial Lenders and the Agent.


My opinions expressed below are limited to the General Corporation Law of the
State of Delaware and the Federal law of the United States.


Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:


1.The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.


2.The execution, delivery and performance by the Company of the Credit Agreement
and, if requested, the Notes, and the consummation of the transactions
contemplated thereby, are within the Company's corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Charter or the By-laws or (ii) any law, rule or regulation applicable to the
Company (including, without limitation, Regulation X of the Board of Governors
of the Federal Reserve System) or
(i)to the best of my knowledge, any contractual or legal restriction binding on
or affecting the Company, except where such contravention would not be
reasonably likely to have a Material Adverse Effect. The Credit Agreement and
the Notes have been duly executed and delivered on behalf of the Company.


3.No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Company of the
Credit Agreement and the Notes, except for the authorizations, approvals,
actions, notices and filings (i) listed on Schedule 4.01(c) (if any) to the
Credit Agreement, all of which (to the extent applicable) have been duly




--------------------------------------------------------------------------------





obtained, taken, given or made and are in full force and effect and (ii) where
the Company's failure to receive, take, give or make such authorization,
approval, action, notice or filing would not have a Material Adverse Effect.


4.Except as disclosed in the Annual Report on Form 10-K of the Company for the
2018 fiscal year, as filed with the Securities and Exchange Commission, there
are no pending or, to the best of my knowledge, threatened actions,
investigations, litigations
or proceedings against the Company or any of its Subsidiaries before any court,
governmental agency or arbitrator that (a) would be reasonably likely to have a
Material Adverse Effect or (b) purport to affect the legality, validity, binding
effect or enforceability of the Credit Agreement or any Note or the consummation
of the transactions contemplated thereby.


This opinion letter may be relied upon by you only in connection with the
transaction being consummated pursuant to the Credit Agreement and may not be
used or relied upon by any other person for any other purpose, except that this
opinion letter may be relied upon by an assignee of a Lender arising pursuant to
an assignment that is made and consented to in accordance with the Credit
Agreement.


Very truly yours,






Damien Atkins
Senior Vice President, General Counsel and Secretary






--------------------------------------------------------------------------------






EXHIBIT H - FORM OF OPINION OF COUNSEL TO A DESIGNATED SUBSIDIARY


[OFFICIAL LETTERHEAD]
[•], 20[•]
To each of the Lenders party to the Credit Agreement referred to below,
and to Bank of America, N.A., as Agent for said Lenders
Ladies and Gentlemen:


In my capacity as counsel to ______________ (“Designated
Subsidiary”), I have reviewed that certain Five Year Credit Agreement, dated as
of July 2, 2019 (the “Credit Agreement”), among The Hershey Company (the
“Company”), the Lenders party thereto, Bank of America, as administrative agent
(the “Agent”) for said Lenders, JPMorgan Chase Bank, N.A., as syndication agent,
Citibank, N.A. and PNC Bank, National Association, as documentation agents, and
Bank of America Merrill Lynch, J.P. Morgan Securities LLC, Citigroup Global
Markets Inc. and PNC Capital Markets LLC, as joint lead arrangers and joint book
managers. Terms defined in the Credit Agreement are used herein as therein
defined. In connection therewith, I have also examined the following documents:


(i)The Designation Letter (as defined in the Credit Agreement) executed by the
Designated Subsidiary.


[such other documents as counsel may wish to refer to]


I have also reviewed such matters of law and examined the original, certified,
conformed or photographic copies of such other documents, records, agreements
and certificates as I have considered relevant hereto. As to questions of fact
material to such opinions, we have, when relevant facts were not independently
established by us, relied upon certificates of the Designated Subsidiary or of
its officers and of public officials and as to questions of fact and law, on
opinions or statements by other lawyers reporting to me. I have assumed (i) the
due execution and delivery, pursuant to due authorization, of each of the
documents referred to above by all parties thereto other than the Designated
Subsidiary, (ii) the authenticity of all such documents submitted to us as
originals and (iii) the conformity to originals of all such documents submitted
to me as certified, conformed or photographic copies.


My opinions expressed below are limited to     and the State of
New York.






--------------------------------------------------------------------------------







Based upon the foregoing, and upon such investigation as I have deemed
necessary, I am of the following opinion:


1.The Designated Subsidiary (a) is a corporation duly incorporated, validly
existing and in good standing under the laws of     , (b) is duly qualified in
each other jurisdiction in which it owns or leases property or in which the
conduct of its business requires it to so qualify or be licensed and (c) has all
requisite corporate power and authority to own or lease and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted.


2.The execution, delivery and performance by the Designated Subsidiary of its
Designation Letter, the Credit Agreement and its Notes, and the consummation of
the transactions contemplated thereby, are within the Designated Subsidiary's
corporate powers, have been duly authorized by all necessary corporate action,
and do not contravene (i) any provision of the charter or by-laws or other
constituent documents of the Designated Subsidiary, (ii) any law, rule or
regulation applicable to the Designated Subsidiary or (iii) any contractual or
legal obligation or restriction binding on or affecting the Designated
Subsidiary, except where such contravention would not be reasonably likely to
have a Material Adverse Effect. The Designation Letter and each Note of the
Designated Subsidiary has been duly executed and delivered on behalf of the
Designated Subsidiary.


3.The Designation Letter of the Designated Subsidiary, the Credit Agreement and
the Notes of the Designated Subsidiary are, and each other Note of the
Designated Subsidiary when executed and delivered under the Credit Agreement
will be, legal, valid and binding obligations of the Designated Subsidiary
enforceable in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or moratorium or other similar laws relating to the enforcement of creditors'
rights generally or by the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), and except that I express no opinion as to (i) the subject
matter jurisdiction of the District Courts of the United States of America to
adjudicate any controversy relating to the Credit Agreement, the Designation
Letter of the Designated Subsidiary or the Notes of the Designated Subsidiary or
(ii) the effect of the law of any jurisdiction (other than the State of New
York) wherein any Lender or Applicable Lending Office may be located or wherein
enforcement of the Credit Agreement, the Designation Letter of the Designated
Subsidiary or the Notes of the Designated Subsidiary may be sought which limits
rates of interest which may be charged or collected by such Lender.


4.There is no pending, or to the best of my knowledge, threatened




--------------------------------------------------------------------------------





action, investigation, litigation or proceeding at law or in equity against the
Designated Subsidiary before any court, governmental agency or arbitrator that
would be reasonably likely to have a Material Adverse Effect or that purports to
affect the legality, validity, binding effect or enforceability of the
Designation Letter of the Designated Subsidiary,
the Credit Agreement or any Note of the Designated Subsidiary, or the
consummation of the transactions contemplated thereby.


5.No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Designated
Subsidiary of its Designation Letter, the Credit Agreement or the Notes of the
Designated Subsidiary except for such authorizations, consents, approvals,
actions, notices or filings as have heretofore been made, obtained or affected
and are in full force and effect.


This opinion letter may be relied upon by you only in connection with the
transaction being consummated pursuant to the Credit Agreement and may not be
used or relied upon by any other person for any other purpose, except that this
opinion letter may be relied upon by an assignee of a Lender arising pursuant to
an assignment that is made and consented to in accordance with the Credit
Agreement.




Very truly yours,






--------------------------------------------------------------------------------






EXHIBIT I-1 - FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Five Year Credit Agreement, dated as of July 2, 2019
(as amended or modified from time to time, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), among The Hershey
Company, the Lenders party thereto, Bank of America, N.A., as administrative
agent (the “Agent”) and the other parties party thereto.


Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate,
(i)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code,

(ii)it is not a ten percent shareholder of the Company within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to the Company as described in Section
881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished the Administrative Agent and the Borrower[s] with
a certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower[s] and the Agent, and (2) the
undersigned shall have at all times furnished the Borrower[s] and the Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF BANK]
By:
Name:
Title:



Date: [•], 20[•]






--------------------------------------------------------------------------------






EXHIBIT I-2 - FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Five Year Credit Agreement, dated as of July 2, 2019
(as amended or modified from time to time, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), among The Hershey
Company, the Lenders party thereto, Bank of America, N.A., as administrative
agent (the “Agent”) and the other parties party thereto.


Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Company within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Bank with a certificate of its
non-
U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank in writing, and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
By:
Name:
Title:

Date: [•], 20[•]






--------------------------------------------------------------------------------






EXHIBIT I-3 - FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Five Year Credit Agreement, dated as of July 2, 2019
(as amended or modified from time to time, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), among The Hershey
Company, the Lenders party thereto, Bank of America, N.A., as administrative
agent (the “Agent”) and the other parties party thereto.


Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Company within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Company as described in Section
881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
Name:
Title:

Date: [•], 20[•]






--------------------------------------------------------------------------------






EXHIBIT I-4 - FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to the Five Year Credit Agreement, dated as of July 2, 2019
(as amended or modified from time to time, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), among The Hershey
Company, the Lenders party thereto, Bank of America, N.A., as administrative
agent (the “Agent”) and the other parties party thereto.


Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
the Company within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Internal Revenue Code.


The undersigned has furnished the Agent and the Borrower[s] with IRS Form W-
8IMY accompanied by one of the following forms from each of its partners/members
that is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower[s] and the Agent, and (2) the undersigned shall have at
all times furnished the Borrower[s] and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF BANK]
By:
Name:
Title:

Date: [•], 20[•]


